     Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 1 of 56




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA



ILLUMINA, INC., and
ILLUMINA CAMBRIDGE LTD.,

                 Plaintiffs,

v.
                                          CASE NO. 3:19-cv-03770-WHO
BGI GENOMICS CO., LTD.,                   CASE NO. 3:20-cv-01465-WHO
BGI AMERICAS CORP.,
MGI TECH CO., LTD.,
MGI AMERICAS, INC., and
COMPLETE GENOMICS INC.,

               Defendant.




             Declaration of David Blackburn, Ph.D.

                               April 10, 2020


     CONTAINS OUTSIDE ATTORNEYS’ EYES ONLY
                 INFORMATION
           Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 2 of 56




                                                           Table of Contents
I.          Introduction ..........................................................................................................................1
       A. Qualifications .......................................................................................................................1
       B. Assignment ..........................................................................................................................1
       C. Information Considered .......................................................................................................3
       D. Summary of Opinions ..........................................................................................................3
II.         Background ..........................................................................................................................5
       A. The Parties and Products at Issue.........................................................................................5
            1. Illumina and Its Next Generation Sequencing Products ................................................5
            2. BGI Genomics, MGI, Complete Genomics, and Their DNA Sequencing Products .....6
       B. Key Marketplace Realities Regarding the Products at Issue ...............................................8
III.        Summary of the Plaintiffs’ Claims Regarding Irreparable Harm ......................................13
IV.         Any Harm to Illumina Before Trial Resulting from the Alleged Infringement Is Not
            Expected to Be Substantial ................................................................................................15
V.          Any Harm to Illumina Resulting from the Alleged Infringement Would Not Be
            Irreparable ..........................................................................................................................17
       A. Economic Framework Within Which to Assess Whether Any Harm to Illumina
          Would Be Irreparable.........................................................................................................17
       B. Any Economic Harm to Illumina Resulting from the Alleged Infringement Will Be
          Readily Calculable .............................................................................................................20
            1. Lost Profits from Potential Lost Sales Between Now and the Trial Are Calculable ...20
            2. Lost Profits from Potential Price Erosions Between Now and the Trial Are
               Calculable ....................................................................................................................23
            3. Illumina’s Further Assertions Regarding Irreparable Harm Are Unavailing ..............26
VI.         There Is No Economic Reason to Believe that the Balance of Hardship Favors a
            Preliminary Injunction .......................................................................................................30
VII.        As a Matter of Economics, a Preliminary Injunction Is Not in the Public Interest ...........31




                                                                         i
          Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 3 of 56




I.        Introduction

     A.        Qualifications

          1.       I am an applied microeconomist and Director for NERA Economic Consulting
(“NERA”), an economic consulting firm based in White Plains, New York. I am based in
NERA’s Washington, D.C. office. I earned a B.Sc. in Applied Mathematics and Economics
from Brown University and an M.A. and Ph.D. in Economics from Harvard University. I have
taught economics courses at the graduate and undergraduate levels at several institutions. I have
written and spoken publicly on a number of economic issues, including intellectual property
issues. At NERA, my practice has focused on the economics of intellectual property, antitrust
economics, and calculating economic damages in commercial disputes; a substantial portion of
my economic research over the past 15 years has involved assessing damages in patent disputes.
I have also conducted analyses and provided testimony in connection with motions for injunctive
relief, including analyses of irreparable harm and the impact of a proposed injunction on the
balance of hardships and the public interest. My CV, including my past testimony, is provided in
Attachment 1.

     B.        Assignment

          2.       I understand that Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.1
(collectively, “Illumina”) have brought two lawsuits against Defendants BGI Genomics Co.,
LTD., BGI Americas Corp. (collectively, “BGI Genomics”), MGI Tech Co., LTD., MGI
Americas, Inc. (collectively, “MGI”), and Complete Genomics Inc. (“Complete Genomics”),
alleging infringement of U.S. Patent Nos. 7,566,537 (the “’537 patent”) and 9,410,200 (the “’200
patent”) in the first lawsuit and infringement of U.S. Patent Nos. 7,771,973 (the “’973 patent”),




1
     Illumina Cambridge LTD. is a wholly-owned subsidiary of Illumina, Inc. [Exhibit D93, p. “Subsidiaries of the
     Company.”]
     Exhibits cited in this declaration with exhibit numbers beginning with “D” are attached to the Declaration of
     Katie J.L. Scott.




                                                           1
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 4 of 56




7,541,444 (the “’444 patent”), and 10,480,025 (the “’025 patent”) in the second lawsuit.2, 3 I
understand that, in each case, the plaintiffs filed a motion seeking a preliminary injunction.4
Specifically, in the first case, the plaintiffs seek to prohibit the defendants from distributing their
DNBSEQ sequencers and standardMPS reagents in the United States or using those products in
the United States for promotional purposes until the final adjudication on the merits of Illumina’s
infringement claims relating to the ’537 patent and the ’200 patent.5 In the second case, the
plaintiffs seek to prohibit the defendants from “commercializing or using their [DNBSEQ
sequencers, CoolMPS reagents, and standardMPS reagents] in the United States” until the final
adjudication on the merits of Illumina’s infringement claims relating to the ’973 patent, the ’444
patent, and the ’025 patent.6 In each case, the plaintiffs have offered a declaration of Mark Van
Oene, Chief Commercial Officer at Illumina, in support of their request in that case.7

         3.        Counsel for the defendants have asked me (i) to review and respond to the
economic arguments raised in the plaintiffs’ motions for a preliminary injunction and Mr. Van
Oene’s declarations, and (ii) to assess whether Illumina will likely be irreparably harmed if the
defendants distribute, commercialize, or use their allegedly infringing sequencing platforms and
reagents in the United States before the trial in either case, and to provide an economic opinion


2
    “First Amended Complaint for Patent Infringement,” Illumina, Inc., et al., v. BGI Genomics Co., LTD., et al,
    U.S. District Court for the Northern District of California, Case No. 3:19-CV-03770-WHO, September 18, 2019
    (“First Complaint”); “Complaint for Patent Infringement,” Illumina, Inc., et al., v. BGI Genomics Co., LTD., et
    al, U.S. District Court for the Northern District of California, Case No. 3:20-CV-1465, February 27, 2020
    (“Second Complaint”).
3
    I understand that the ’537 patent expires on January 22, 2023, the ’200 patent expires on August 23, 2022, the
    ’444 patent expires on June 22, 2023, the ’973 patent expires on August 23, 2022, and the ’025 patent expires on
    August 23, 2022. I refer to these patents collectively as the Asserted Patents.
4
    “Notice of Motion and Memorandum in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s
    Motion for Preliminary Injunction,” Illumina, Inc., et al., v. BGI Genomics Co., LTD., et al, U.S. District Court
    for the Northern District of California, Case No. 3:19-CV-03770-WHO, February 19, 2020 (“First PI Motion”);
    “Notice of Motion and Memorandum in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s
    Motion for Preliminary Injunction,” Illumina, Inc., et al., v. BGI Genomics Co., LTD., et al, U.S. District Court
    for the Northern District of California, Case No. 3:20-CV-1465, February 27, 2020 (“Second PI Motion”).
5
    First PI Motion, p. 1.
6
    Second PI Motion, pp. 1, 3, 15.
7
    “Declaration of Mark Van Oene in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s Motion
    for Preliminary Injunction,” Case No. 3:19-CV-03770-WHO, February 19, 2020 (“First Van Oene
    Declaration”); “Declaration of Mark Van Oene in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge
    LTD.’s Motion for Preliminary Injunction,” Case No. 3:20-CV-1465, February 27, 2020 (“Second Van Oene
    Declaration”).



                                                          2
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 5 of 56




regarding how the defendants’ distribution, commercialization, and use of those products in the
United States would affect public interest and how a preliminary injunction would affect the
balance of hardship.

        4.       NERA was retained by counsel according to our ordinary retention terms. That
is, NERA bills on an hourly basis, with out-of-pocket expenses billed separately at cost. Charges
are based on time actually spent; my hourly time is billed at $675 per hour. Neither my nor
NERA’s compensation depends in any way on the outcome of my analyses or of this case.

   C.         Information Considered
         5.      In preparing this declaration, I and economists working under my direction have
reviewed information from a variety of sources. These include: (i) pleadings and other court
documents submitted in the two cases, (ii) documents and data produced by the parties in
connection with those cases, (iii) the transcript of the deposition of Mr. Van Oene, and (iv)
publicly available materials. A complete list of the materials that I have considered in
connection with my analysis in this matter is provided in Attachment 2. In addition, I have
relied upon my experience and training as an applied microeconomist and my experience in the
economic analysis of markets and the determination of economic damages.

   D.         Summary of Opinions
        6.       My research and analyses are continuing and, while I do not expect to change my
methodology or general approach, I reserve the right to revise my opinions to the extent I receive
and consider additional information, or if additional research or reflection leads me to change my
opinions. Based on my analysis to date, the following is a summary of my opinions:

              (i) Illumina is unlikely to suffer irreparable harm as a result of the distribution,
                  commercialization, and/or use of the defendants’ allegedly infringing sequencing
                  products between now and the trial in either case. That is because Illumina will
                  likely be able to be fully compensated for its potential economic harm, if any,
                  with monetary damages at the time that a verdict is reached at trial. Such
                  economic harm is likely to be quantifiable and calculated to a reasonable degree
                  of certainty using data that will be readily available at the time of trial. Indeed,



                                                    3
Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 6 of 56




       economists including myself often calculate economic damages in patent
       infringement matters that makes the plaintiff(s) whole.

   (ii) Illumina’s assertions that it will suffer irreparable harm are unavailing. Illumina’s
       assertion of reputational harm is simply a restatement of its claim that it will
       suffer lost profits from lost sales and price erosion, which are likely to be
       quantifiable. Moreover, marketplace realities, Illumina’s own admissions, and
       the small number of customers that the defendants aim to obtain in the next two
       years all demonstrate that it will be possible to identify any profits that Illumina
       may lose from lost sales and price erosion as a result of the alleged infringement.

   (iii) There is no economic reason to believe that the balance of hardship favors a
       preliminary injunction. A preliminary injunction would result in the defendants
       losing sales and profits that they would otherwise make before trial. A delay in
       the entry of the defendants’ allegedly infringing products resulting from a
       preliminary injunction would further enhance Illumina’s first-mover advantage
       and disadvantage the defendants when they are permitted to enter the
       marketplace, resulting in harm to the defendants (and to consumers). Absent a
       preliminary injunction, any harm possibly suffered by Illumina by the alleged
       infringement would be fully compensable at a later date and given the limited
       nature of defendants’ sales goals, any such harm is likely to be relatively small.

   (iv) A preliminary injunction would not serve the public interest. Again, absent a
       preliminary injunction, any harm possibly suffered by Illumina by the alleged
       infringement would be fully compensable at a later date. In contrast, if a
       preliminary injunction were granted, the harm suffered by consumers who would
       be denied access to alternative DNA sequencing products that are more
       affordable than and differentiated from Illumina’s products would never be
       remedied.




                                         4
           Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 7 of 56




II.        Background

      A.        The Parties and Products at Issue

                1.         Illumina and Its Next Generation Sequencing Products

           7.        Illumina represents itself as “the global leader in sequencing- and array-based
solutions for genetic and genomic analysis.”8 In 2019, Illumina’s worldwide revenue was $3.5
billion, of which about 87 percent was from sales of Illumina’s next generation sequencing
(“NGS”) products and services.9 According to Illumina, its NGS technology, also referred to as
Solexa sequencing and massively parallel sequencing (“MPS”), generates DNA sequencing data
by “tracking the addition of labeled nucleotides as the DNA chain is copied” and is faster and
more scalable than previous methods of DNA sequencing such as “Sanger chain-termination”
and “microarrays.”10

           8.        Illumina markets and sells a series of NGS platforms that vary in throughput.11
Specifically, it markets and sells three series of benchtop sequencers: iSeq100, MiniSeq, and
MiSeq Series, capable of producing 1.2 Gb to 15 Gb of data per run.12 Illumina also offers
production-scale sequencers, with throughput ranging from 120 Gb per run (i.e., NextSeq 550
Series13) to 6,000 Gb per run (i.e., NovaSeq 6000).14 According to Mr. Van Oene, an Illumina
NGS platform generally lasts three to five years before they need to be replaced.15




8
      Exhibit D93, p. 4.
9
      Exhibit D93, p. 59.
10
      Exhibit D97. See also Exhibit D93, p. 5; First Van Oene Declaration, ¶8; Second Van Oene Declaration, ¶¶5
      and 8.
11
      Exhibit D98; Exhibit D43 at ILMNBGI0026154 (“Throughput is the quantity of DNA bases a sequencer can
      sequence within a given timeframe.”).
12
      Exhibit D98.
13
      The NextSeq 550 Series is considered both a benchtop and a production-scale sequencing platform. [Exhibit
      D98.]
14
      Exhibit D98.
15
      First Van Oene Declaration, ¶29; Second Van Oene Declaration, ¶32.




                                                          5
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 8 of 56




          9.         Besides sequencing platforms, Illumina sells sequencing kits and reagents (also
known as “consumables”) to its customers of NGS platforms.16 According to Mr. Van Oene, for
“technical and contractual reasons,” Illumina’s reagents “cannot be used with non-Illumina
sequencing platforms,” and “non-Illumina reagents cannot be used with Illumina sequencers.”17
In addition to consumables, Illumina may also provide sequencing and product support services
to its customers of sequencing platforms.18

          10.        Therefore, within a three-to-five-year period, customers of Illumina’s NGS
systems generally incur (i) a one-time fixed cost of purchasing an Illumina NGS platform and (ii)
recurring costs for purchasing consumables and services. Indeed, Illumina’s revenue from sales
of consumables exceeds its revenue from sales of sequencing platforms. For example, in 2019,
Illumina’s NGS sequencing platform sales represented 15 percent of Illumina’s total revenue,
and its NGS consumable sales represented 59 percent of Illumina’s total revenue.19 Securities
analysts predict that, through 2021, Illumina’s revenues from sales of consumables will continue
to grow and represent a greater percentage of Illumina’s total revenue from sales of NGS
products and related services.20

                2.      BGI Genomics, MGI, Complete Genomics, and Their DNA
                        Sequencing Products

          11.        BGI Genomics, MGI, and Complete Genomics are subsidiaries of the BGI
Group,21 which made about $377 million in total revenue in 2018.22 I understand that BGI




16
     Exhibit D93, p. 7. See also First Van Oene Declaration, ¶12; Second Van Oene Declaration, ¶13.
17
     First Van Oene Declaration, ¶12; Second Van Oene Declaration, ¶13. I understand that Illumina may enter into
     partnerships with third parties to supply reagents for Illumina’s NGS platform. For example, in 2019, three
     years after Qiagen was enjoined from launching its GeneReader NGS system in the U.S., Qiagen announced that
     it entered into a long-term partnership with Illumina, and that it would develop kits for Illumina’s NGS platforms
     and stop developing its own NGS platforms. [Exhibit D99; Exhibit D37.] [See also Exhibit D100.]
18
     Exhibit D93, p. 7. See also First Van Oene Declaration, ¶12; Second Van Oene Declaration, ¶13.
19
     Exhibit D93, p. 59.
20
     See, e.g., Exhibit D44 at ILMNBGI00272277, ILMNBGI0027284.
21
     Exhibit D101.
22
     Exhibit D80 at ILMNBGI1085513.




                                                           6
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 9 of 56




Genomics provides DNA and genomics services,23 that MGI manufacturers and sells sequencing
platforms and consumables,24 and that Complete Genomics is a research and development center
of MGI.25

          12.        MGI manufactures and sells high-throughput NGS sequencing platforms and
reagents.26 Specifically, its DNBSEQ sequencing platforms have throughput capacity ranging
from 15 Gb per run to 6,000 Gb per run.27 MGI also offers sequencing reagents and reagent kits,
including the standardMPS and CoolMPS products.28 In February 2020, MGI announced that it
would make two of its DNBSEQ sequencing platforms (i.e., DNBSEQ-G400 and DNBSEQ-T7)
and the corresponding CoolMPS reagent kits commercially available in the United States starting
in April 2020.29 DNBSEQ-G400 has a throughput ranging from 27.5 Gb to 1,440 Gb, and
DNBSEQ-T7 has a throughput ranging from 1 Tb to 6 Tb.30 I understand that MGI does not
currently plan on selling standardMPS reagents in the United States; rather, it may provide its
DNBSEQ-G400RS sequencing platform with standardMPS reagents to a handful of key opinion
leaders (“KOLs”) in the United States.31 I also understand that MGI’s reagents cannot be used
on Illumina’s NGS platforms, and Illumina’s reagents cannot be used on MGI’s NGS platforms.

          13.        I understand that Illumina alleges in the first lawsuit that, among other things, the
use of the defendants’ DNBSEQ platforms with standardMPS reagents infringes the ’537 patent
and the ’200 patent.32 I understand that, in the second lawsuit, Illumina alleges, among other
things, that the defendants’ standardMPS reagents and CoolMPS reagents infringe the ’444
patent and the ’973 patent and that the use of the defendants’ DNBSEQ platforms with


23
     Exhibit D102.
24
     Exhibit D103.
25
     Exhibit D104.
26
     Exhibit D103.
27
     Second Van Oene Declaration, Exhibit S, at slide 120.
28
     Exhibit D105.
29
     Exhibit D106; Exhibit D89 at CGI000045306.
30
     Second Van Oene Declaration, Exhibit S, at slide 120.
31
     Second Van Oene Declaration, Exhibit FF, p. 7.
32
     First Complaint, ¶¶37-44.




                                                         7
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 10 of 56




standardMPS reagents infringes the ’025 patent.33 In this declaration, I refer to the defendants’
standardMPS reagents, CoolMPS reagents, and DNBSEQ sequencing platforms collectively as
the “accused DNBSEQ products.” When necessary, I refer to the defendants’ DNBSEQ
sequencing platforms and standardMPS reagents as the “standardMPS products,” and the
defendants’ DNBSEQ sequencing platforms and the CoolMPS reagents the “CoolMPS
products.”

     B.         Key Marketplace Realities Regarding the Products at Issue
          14.      Illumina has been the dominant player in the marketplace for DNA sequencing
(which includes instruments, consumables, and services related to sequencing DNA).34 In both
2015 and 2016 Illumina’s sales of its DNA sequencing products and services accounted for 76
percent of the total worldwide sales of DNA sequencing products and services.35 Illumina was
followed by Thermo Fisher, capturing 19 percent and 18 percent of the worldwide sales of DNA
sequencing products and services in 2015 and 2016, respectively.36 As the following chart in
Illumina’s 2019-2021 strategic plan shows, other suppliers of sequencing platforms include the




33
     Second Complaint, ¶¶44, 75, 156, 245; Second Van Oene Declaration, ¶10.
34
     Exhibit D68 at ILMNBGI0050319; Second Van Oene Declaration, Exhibit D, p. 67.
35
     Exhibit D43 at ILMNBGI0026153.
36
     Exhibit D43 at ILMNBGI0026153.




                                                       8
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 11 of 56




defendants, Pacific Biosciences, and Oxford Nanopore.37 According to Illumina, Pacific
Biosciences and Oxford Nanopore offer long-read sequencing technologies;38 Thermo Fisher,
with its Ion Torrent series, and the defendants offer short-read sequencing technologies;39 and
Illumina currently offers short-read sequencing technologies and is developing long-read




sequencing technologies.40 Mr. Van Oene testified that Illumina and the defendants are the only
two suppliers of high-throughput short-read sequencing platforms and that high-throughput
short-read sequencing platforms make whole genome sequencing feasible and affordable.41

          15.      As of the time of this declaration, Illumina is the only supplier of high-throughput
short-read platforms in the United States.42 I understand that the defendants would become the

37
     Exhibit D46 at ILMNBGI0032450.
38
     Second Van Oene Declaration, Exhibit D, p. 76; Exhibit D46 at ILMNBGI0032449-ILMNBGI0032450.
39
     Exhibit D46 at ILMNBGI0032449- ILMNBGI0032450.
40
     Exhibit D46 at ILMNBGI0032450, ILMNBGI0032477.
41
     Deposition of Mark Van Oene, April 9, 2020 (“Van Oene Deposition”), 29:5-23, 30:13-25, 31:1-7, 32:8-16.
42
     Mr. Van Oene testified that, as of now, in order to conduct whole genome sequencing, customers in the United
     States can (i) purchase Illumina’s high-throughput platforms, (ii) send their samples to the defendants and have
     whole genome sequencing done outside the United States, or (iii) use Oxford Nanopore’s or Thermo Fisher’s
     technology, which he testified are not affordable for whole genome sequencing. [Van Oene Deposition, 28:15-
     32:16.]




                                                           9
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 12 of 56




second supplier of high-throughput NGS platforms in the United States, were they allowed to
sell their DNBSEQ platforms in the United States. As noted above, MGI planned to launch two
of its DNBSEQ platforms (i.e., DNBSEQ-G400 and DNBSEQ-T7) in the United States.43 In
terms of throughput, those two platforms are comparable to two of Illumina’s systems: NextSeq
and NovaSeq 6000.44 To the extent that customers’ purchasing decisions are driven by
throughput capacity, MGI would compete with only two of Illumina’s six systems.45

          16.      Even though Illumina and the defendants both offer high-throughput short-read
NGS platforms, documents that Illumina prepared in the ordinary course of its business suggest
that Illumina considers its technology to be differentiated from the defendants’ in several aspects.
For example, in a document dated June 2019 in which Illumina apparently considered its
investment strategies by comparing its technology to the defendants’, Illumina listed the




43
     Exhibit D89 at CGI000045306.
44
     Second Van Oene Declaration, Exhibit S, at slide 120.
45
     Second Van Oene Declaration, Exhibit S, at slide 120.




                                                         10
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 13 of 56




following “differentiators” between its technologies and those of the defendants.46 I include that
chart below as it is shown in the document.




As the chart shows, Illumina assigned its technology higher ratings over the defendants’ in data
quality, genome coverage, reliability and operations maturity, cost of goods sold and gross
margin, and reagent stability.
                                                                                In the same document,
Illumina compared its NGS platform lineups and those of the defendants in 2020, and its NGS
platform lineups and those that Illumina expected that the defendants would have in 2025.48 I
include the chart below as it is shown in the document.




46
     Exhibit D48 at ILMNBGI1085304.
47
     Mr. Van Oene testified that “TAT” stands for “turnaround time.” [Van Oene Deposition, 217:17-21.]
48
     Exhibit D48 at ILMNBGI1085324.



                                                       11
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 14 of 56




In both comparisons, Illumina expected that its and the defendants’ NGS platforms would differ
in performance and price.

          17.      It is also important, for reasons I will discuss below, to recognize that customers
of NGS platforms and reagents are sophisticated research institutions and biotechnology
companies. For example, Illumina’s customers “include leading genomic research centers,
academic institutions, government laboratories, and hospitals, as well as pharmaceutical,
biotechnology, commercial molecular diagnostic laboratories, and consumer genomics
companies.”49 Mr. Van Oene also testified to this effect.50 Moreover, Mr. Van Oene testified
that customers incur a substantial upfront cost to acquire a high-throughput sequencing
platform.51




49
     Exhibit D93, p. 4.
50
     Van Oene Deposition, 108:14-17.
51
     Van Oene Deposition, 108:14-22.




                                                    12
          Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 15 of 56




III.        Summary of the Plaintiffs’ Claims Regarding Irreparable Harm

            18.       Illumina asserts that the defendants compete with Illumina directly in the
  marketplace for “sequencers, consumables, and services based on Illumina’s patented
  technology.”52 Illumina alleges that the defendants’ “commercialization plan in the U.S.”
  includes “(1) distribution and sales of sequencers and CoolMPS products, (2) free giveaways of
  sequencers and standard MPS products on a trial basis to key opinion leaders, and (3)
  Defendants’ own internal infringing uses to drive marketing and sales.”53 Predicated on those
  assertions, Illumina contends that were the defendants allowed to pursue their
  “commercialization plan” in the United States, it would likely suffer (i) “reputational harm,” (ii)
  lost “sales, business opportunities, and market share,” and (iii) “price erosion.”54

            19.       In particular, Illumina asserts the following:

                  •   The defendants’ “commercialization plan” would “cause irreparable harm to [its]
                      reputation as the industry leader and the only supplier of [its] industry-leading,
                      patented technology”55 and the KOLs’ use of defendants’ products would “likely
                      cause other companies and institutions around the world to choose [the
                      defendants’] products over Illumina’s” or delay “purchases of Illumina
                      instruments and consumables or demanding discounts.”56

                  •   Illumina would lose sales and business opportunities because the defendants’
                      accused DNBSEQ products would directly compete with Illumina’s products.57
                      Because the United States marketplace for sequencing products and services is
                      the largest in the world and is rapidly growing, Illumina’s lost sales and lost
                      business opportunities would be hard to quantify and therefore result in

  52
       Second PI Motion, p. 19. See also Second Van Oene Declaration, ¶38.
  53
       Second PI Motion, p. 18. See also First Van Oene Declaration, ¶46; Second Van Oene Declaration, ¶51.
  54
       Second PI Motion, pp. 21-23; Second Van Oene Declaration, ¶¶49-75. See also First PI Motion, pp. 16-19; First
       Van Oene Declaration, ¶¶45-67.
  55
       Second PI Motion, p. 21; Second Van Oene Declaration, ¶52.
  56
       First Van Oene Declaration, ¶¶49-53; Second Van Oene Declaration, ¶¶58-60.
  57
       Second Van Oene Declaration, ¶64.




                                                          13
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 16 of 56




                    irreparable harm to the plaintiffs.58 Moreover, Illumina asserts that due to
                    customer loyalty and a reluctance to change, “it would be more difficult for
                    Illumina to sell products to new and existing customers once Defendants have
                    distributed infringing products to them.”59

                •   As a result of the alleged infringement, Illumina would be “forced” to offer
                    substantial discounts in response to defendants’ “commercialization plan” in the
                    U.S. and that those discounts “would likely be irreversible” even if distribution
                    and/or sales of defendants’ accused DNBSEQ products were enjoined after the
                    trial.60

          20.       Mr. Van Oene asserts, in one paragraph in each declaration, that all of those types
of harm would be irreparable for the following reasons:61, 62

                •   Because the marketplace for DNA sequencing products is nascent, no financial
                    records would likely exist that would help quantify the harm resulting from any
                    business opportunities that Illumina would lose as a result of the alleged
                    infringement.




58
     Second PI Motion, p. 22; Second Van Oene Declaration, ¶65. See also First PI Motion, p. 18.
59
     Second PI Motion, p. 22. See also First PI Motion, p. 18; First Van Oene Declaration, ¶¶58-61; Second Van
     Oene Declaration, ¶¶66-69.
60
     Second PI Motion, p. 23. See also First PI Motion, pp. 18-19; First Van Oene Declaration, ¶¶62, 65-67; Second
     Van Oene Declaration, ¶¶73-74.
61
     First Van Oene Declaration, ¶68; Second Van Oene Declaration, ¶76.
62
     Illumina has not argued in its motion that the defendants would not be able to satisfy a monetary judgement.
     However, Mr. Van Oene claims that MGI may not be able to pay damages that may be awarded at trial because
     “it was reported that the BGI Group … only secured one-fifth of the expected amount of funding from investors”
     and because it was “unclear what assets MGI maintains in the U.S.” [First Van Oene Declaration, ¶69; Second
     Van Oene Declaration, ¶78.] I note that even Mr. Van Oene recognized that MGI nonetheless raised over $200
     million in that round of fundraising. [First Van Oene Declaration, ¶41; Second Van Oene Declaration, ¶45.]




                                                        14
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 17 of 56




                 •   Because consumers often purchase sequencing products at irregular times and
                     purchase reagents in bulk, it would be difficult to quantify the harm caused by
                     lost business opportunities.63

                 •   It would be difficult to quantify the full scope of Illumina’s reputational harm
                     because the market is at a “sensitive time of growth.”

           21.       Finally, I note that Mr. Van Oene testified at deposition that it will be possible to
 identify price changes and lost sales from transactional data that Illumina keeps in the normal
 course of business, but it was his opinion that it would be “difficult” to attribute any changes to
 defendants’ alleged infringement as opposed to other market conditions.64 According to his
 declarations, Mr. Van Oene is the Chief Commercial Officer at Illumina and has a background in
 sales prior to that.65 In particular, he has disclosed no training as an economist or as a damages
 expert, nor has he disclosed any experience upon which to draw inferences about how difficult it
 would be to assess and identify damages in a patent infringement matter. As I describe in more
 detail throughout this declaration, based on nearly 15 years of training and experience in
 assessing damages in patent infringement matters and in reviewing and assessing the work of
 others trained in doing so, I disagree with Mr. Van Oene—i.e., he is wrong to assert that it is
 likely to be “difficult.” There is no reasons to believe that, once identified, any lost sales or price
 reductions could not appropriately and reliably be attributed to the alleged patent infringement, if
 any, as opposed to other market conditions. Simply put, this is something that is routinely and
 appropriately done by those trained in assessing economic damages in patent infringement cases.

IV.        Any Harm to Illumina Before Trial Resulting from the Alleged Infringement
           Is Not Expected to Be Substantial
           22.       According to the defendants’ most recent launch plan, the sales goal for MGI
 America in the United States is to sell to          customers in 2020 (a total of         sequencing


 63
      This contention was not included in ¶68 of the First Van Oene Declaration, though ¶30 mentions bulk
      purchasing. [First Van Oene Declaration, ¶¶30, 68.]
 64
      Van Oene Deposition, 199:16-200:24.
 65
      See, e.g., First Van Oene Declaration, ¶3.




                                                         15
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 18 of 56




platforms66) and make            million in total revenue.67 MGI America’s sales goal for 2021 is “[to]
sign additional                                   for repeat business” and make            million in sales
revenue.68 In addition, I understand that the defendants may provide a limited number of the
accused DNBSEQ sequencers on a free trial basis and/or may provide a limited number of the
accused standardMPS and CoolMPS reagents for validation and/or comparison purposes to at
most five KOLs.

          23.     Those sales goals, together with Illumina’s projected sales and the number of
Illumina’s existing customers, suggest that any lost sales as a result of the defendant’s alleged
infringement would result in minimal, if any, impact to Illumina’s revenues. In its “Strategic
Plan” for 2020 through 2022, Illumina estimated that it would have obtained over
cumulative customers by 2019 (or about over                  “instrument owners”).69 MGI America’s
sales goal for 2020 is less than                   of Illumina’s estimated number of instrument owners
in 201970 and less than                   of Illumina’s estimated cumulative number of customers in
2019.71 In addition, Illumina expected that it would make about                           in revenue in 2020
from sales of sequencing consumables and instruments, of which about                              would come
from sales of its high-throughput sequencing consumables and instruments.72 A simple
calculation shows that MGI America’s sales revenue goal for 2020 is about                               of
Illumina’s projected revenue from sales of its high-throughput sequencing consumables and
instruments in 2020.73



66
     Exhibit D89 at CGI000045306.
67
     Exhibit D75 at CGI000043149, CGI000043158.
68
     Exhibit D75 at CGI000043164-CGI000043165.
69
     According to Illumina, the number of cumulative customers is calculated
                                                           [Exhibit D52 at ILMNBGI1066562.] By the end of
     2018, Illumina had an installed bases of about                                          of MGI America’s
     sales goal for sequencing platforms for 2020 (i.e.,                   [Second Van Oene Declaration, Exhibit
     D, p. 67.]



72
     Exhibit D71 at ILMNBGI1045078.




                                                        16
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 19 of 56




          24.      I note that the Illumina estimates that I discuss in the previous paragraph are for
Illumina’s worldwide sales; I am not aware of any Illumina documents that discuss its projected
sales or sales revenues in the United States in 2020 and 2021.74 However, because about 50 to
60 percent of Illumina’s sales revenues of its sequencing products are made from sales in the
United States,75 there is no reason to believe that MGI America’s sales goals for 2020 would not
be similarly minimal compared to the number of customers that Illumina has in the United States
or its projected sales in the United States in 2020. I am also not aware of any Illumina
projections for its sales or sales revenues in 2021, but, again, there is no reason to believe that
MGI America’s sales goal for 2021 would not be minimal compared to the number of customers
that Illumina has in the United States or its projected sales for the United States in 2021. As I
describe in the next section, even this relatively small amount of potential harm to Illumina
would not be irreparable.

V.        Any Harm to Illumina Resulting from the Alleged Infringement Would Not
          Be Irreparable

     A.         Economic Framework Within Which to Assess Whether Any Harm to
                Illumina Would Be Irreparable

          25.      I understand that, as a legal matter, whether the plaintiffs are likely to suffer
irreparable harm without a preliminary injunction is one of the considerations for determining
whether a preliminary injunction—i.e., enjoining the alleged infringement by the defendants
until adjudication on the merits of the plaintiffs’ patent claims—is appropriate. I understand that
the trial for the first lawsuit is scheduled for May/June 2021; that the trial for the second lawsuit
has not yet been scheduled but will likely be scheduled for no later than 2021; and that because




74
     Mr. Van Oene apparently testified that Illumina expected that it would sell over       NovaSeq platforms in the
     United States in 2020. [Van Oene Deposition, 43:11-23.] Illumina’s expected sales of its NovaSeq platforms
     alone are substantially more than the defendants’ sales goals in the United States for 2020.
75
     Mr. Van Oene testified that “probably closer to 60 percent than 50 percent” of Illumina’s overall sequencing
     revenue is from sales in the United States, and that this percentage is “quite consistent” because Illumina’s
     “business is big enough now.” [Van Oene Deposition, 44:6-15]. See also First Van Oene Declaration, ¶28;
     Second Van Oene Declaration, ¶31




                                                          17
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 20 of 56




both will be jury trials, the decision on the merits of Illumina’s patent claims will be reached
immediately after.76

          26.      Therefore, as a matter of economics, the question at issue relating to irreparable
harm for the consideration of a preliminary injunction is: would the defendants’ distribution of
their accused DNBSEQ products and sale of their CoolMPS products between now and the trial
likely result in irreparable harm to Illumina? From an economics perspective, the economic
injury that Illumina may suffer as a result of the alleged infringement is the difference between
its profit (and the attendant financial position) in a world with the alleged infringement and its
profit (and the attendant financial position) absent the alleged infringement. This, in turn, has
two implications.

          27.      The first implication is that “reputational harm” exists only to the extent a change
in Illumina’s reputation resulting from the alleged infringement would, in the first instance,
cause Illumina to lose profits either through lost sales or price concessions.77 To that end,
Illumina has not offered any economic reason or adduced any evidence for why the defendants’
“commercialization plan” would “cause irreparable harm to [its] reputation as the industry leader
and the only supplier of [its] industry-leading, patented sequencing technology” beyond the
simple assertion that competition from the defendants’ products may cause Illumina to lose sales
and/or have to offer price concessions.78 Indeed, as noted above, customers of NGS platforms
and reagents are sophisticated customers, including research institutions, hospitals, clinic
laboratories, and biotechnology companies, and there is no economic reason to believe that a
purported change in their perception of whether Illumina is the “leading” supplier of NGS
technologies would, by itself, dissuade those customers from purchasing Illumina products that




76
     I understand that the trial schedule is not finalized and could be further delayed. Regardless, either an earlier or
     a later trial would not materially affect my opinions and conclusions as described in this declaration.
77
     Indeed, even according to Illumina, harm associated with the purported change in Illumina’s reputation as a
     result of the alleged infringement takes the form of lost sales and/or price erosion. [See, e.g., First Van Oene
     Declaration, ¶¶50-51; Second Van Oene Declaration, ¶¶57-58.]
78
     Second PI Motion, p. 21. See also Second Van Oene Declaration, ¶52.




                                                            18
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 21 of 56




they would otherwise purchase at the price that they would pay absent the alleged
infringement.79

          28.      Moreover, Illumina has not explained why the defendants’ entry in the United
States would result in any material change in Illumina’s reputation as the leading supplier of
NGS technology in 2020 and 2021. Illumina and the defendants have both placed and sold a
significant number of NGS products outside the United States.80 The reputation that Illumina
currently enjoys in the marketplace (i.e., as the leading supplier of NGS technology) reflects,
among other things, the global presence of and the competition between Illumina and the
defendants. As I discussed above, the number of CoolMPS products that the defendants aim to
sell and the number of accused DNBSEQ products that the defendants may provide as free trials
in 2020 and 2021 are small compared to the number of NGS platforms and reagents that Illumina
expects to sell in those two years, let alone compared to all the systems Illumina has previously
installed with customers. As such, there is little economic reason to believe that the defendants’
entry in the United States would materially change Illumina’s reputation as being the leading
supplier of NGS technology in 2020 and 2021.

          29.      Even if, for the sake of argument, one assumes that the defendants’ alleged
infringement would indeed affect Illumina’s reputation in the marketplace, as long as consumers
purchase Illumina’s products at the same price as they otherwise would absent the alleged
infringement, Illumina would suffer no reduction in profits—and thus no harm—from its
hypothetical loss of reputation. To the extent that any such change in Illumina’s reputation
would cause consumers to buy fewer Illumina products or do so at a lower price than they would
absent the alleged infringement, such harm would be considered as a part of lost sales and price
erosion, which I will address below. Simply put, as a for-profit company, any impact on
Illumina’s reputation can only cause harm by reducing Illumina’s profits. Indeed, Mr. Van Oene

79
     Illumina has also not provided any economic reason or adduced any evidence for why the defendants’ allegedly
     infringing internal uses of the patented technology would “drive marketing and sales” before patent expiration
     and thereby result in harm to Illumina. Indeed, because Complete Genomics only uses the accused DNBSEQ
     products for research and development, a process that is inherently uncertain in its outcome, Illumina’s assertion
     that such use would result in harm to Illumina is entirely speculative. [Second Van Oene Declaration, ¶56.]
80
     See e.g., Second Van Oene Declaration, Exhibit T, at slide 8; Second Van Oene Declaration, Exhibit D, p. 67;
     First Van Oene Declaration, ¶28; Second Van Oene Declaration, ¶31.




                                                           19
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 22 of 56




himself claims that the risk from a decline in Illumina’s reputation and an increase in defendants’
reputation is that it would “encourage others in the field to use [defendants’] sequencers,
reagents, and services instead of Illumina’s competing products and services.”81 Illumina’s
assertion of reputational harm is nothing more than a restatement of its claim that it will suffer
lost profits.

          30.        The second implication is that if any injury that Illumina may suffer as a result of
the alleged infringement is quantifiable and if the defendants have the financial means to
compensate Illumina for that infringement, a monetary remedy can return Illumina to the
financial condition that it would hold absent the alleged infringement and thereby make Illumina
“whole.”82 Lost profits via lost sales and price erosion are routinely identified and quantified in
patent infringement cases, and Illumina offers no credible explanation for why the facts in this
case indicate otherwise. In the remainder of this section, I explain further why there is unlikely
to be any irreparable harm to Illumina.

     B.         Any Economic Harm to Illumina Resulting from the Alleged Infringement
                Will Be Readily Calculable

                1.      Lost Profits from Potential Lost Sales Between Now and the Trial
                        Are Calculable

          31.        Illumina contends that because the defendants’ accused DNBSEQ products would
be priced below Illumina’s products, the defendants’ distribution of their accused DNBSEQ
products and the sale of their CoolMPS products would result in the plaintiffs losing sales that
they would otherwise make absent the alleged infringement.83 Illumina’s argument is predicated
on the assumption that the defendants’ distribution of their accused DNBSEQ products and the
sale of their CoolMPS products in the United States would necessarily take sales away from
Illumina.



81
     First Van Oene Declaration, ¶50; Second Van Oene Declaration, ¶57. See also First Van Oene Declaration, ¶51;
     Second Van Oene Declaration, ¶58.
82
     As I noted above in footnote 62, while Mr. Van Oene expresses a concern that MGI may not be able to pay a
     monetary judgement, Illumina itself does not make such a claim in its motions for a preliminary injunction.
83
     Second PI Motion, p. 22; Second Van Oene Declaration, ¶64.




                                                         20
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 23 of 56




          32.      However, Illumina has not shown that the customers who are currently using its
products (i.e., existing customers) would switch to the defendants’ accused DNBSEQ products
as a result of the alleged infringement. In fact, Mr. Van Oene states that customers “tend to
show significant loyalty to their initial supplier and are reluctant to change sequencing
instruments once they become accustomed to them.”84 If that is indeed the case, there is little
prospect that customers who are currently using Illumina products, including customers whose
Illumina NGS platform is at the end of its life cycle and are therefore in need of a new
sequencing platform, would switch to the defendants’ accused DNBSEQ products.85 And, of
course, if any customers do switch from Illumina’s products to the defendants’, it will be a
simple task to identify those customers and calculate the resulting harm to Illumina.

          33.      Illumina has also not established that customers who had not purchased Illumina’s
NGS platforms but would purchase the defendants’ CoolMPS products (i.e., new customers)
would necessarily represent lost sales to Illumina. Economics teaches us that the entry of a
differentiated and/or more affordable product could result in market expansion—i.e., the
defendants’ CoolMPS products may be particularly appealing to certain customers due to price
and/or attributes that are different from Illumina’s NGS products. Indeed, in documents that
Illumina prepared in the ordinary course of its business, Illumina recognized that customers of
NGS products “demonstrate high price elasticity of demand,”86 that “[m]ajor price drops have
acted as market and application catalysts,”87 and that “[b]y every measure—from number of
customers to instruments to data—volume is up as price is down.”88 New customers who
purchased the defendants’ CoolMPS products because of their lower prices and/or differentiated
features might not purchase Illumina’s NGS products even absent the alleged infringement.89


84
     Second Van Oene Declaration, ¶70. See also First Van Oene Declaration, ¶29.
85
     According to Illumina, its NGS platforms can use only its reagents; therefore, if Illumina does not lose any sales
     of NGS platforms as a result of the alleged infringement, it will not lose any reagent sales. [First Van Oene
     Declaration, ¶12; Second Van Oene Declaration, ¶13.]
86
     Exhibit D55 at ILMNBGI0049796.
87
     Exhibit D72 at ILMNBGI1070274.
88
     Indeed, Illumina expects that the reduction in the price of sequencing technologies will continue to increase the
     adoption and use of those technologies. [Exhibit D52 at ILMNBGI1066637.]
89
     In fact, I understand that instead of purchasing NGS platforms and reagents, customers can send out their
     samples to be tested off site by a sequencing service provider. [See, for example, Exhibit D107 (“NGS hardware




                                                           21
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 24 of 56




Therefore, without further analysis of those customers, there is no economic reason to presume,
ex ante, that sales of the defendants’ CoolMPS products would necessarily be obtained by
Illumina absent the alleged infringement.90 This uncertainty, as of now, does not mean that this
harm will be irreparable. The question is whether or not it will be identifiable at the time of trial.

          34.      At the time of trial, the defendants’ own sales data will allow for the identification
of any allegedly infringing sales made to new customers.91 As noted above, the defendants aim
to distribute and/or sell their accused DNBSEQ products to a small number of customers before
trial. As such, it will be straightforward to identify which of those are new NGS customers and
determine if they would have purchased from Illumina absent the alleged infringement.92 As
noted above, this kind of analysis is routine in patent infringement matters, and damages awards
based on this straightforward methodology—identifying allegedly infringing sales and
identifying which of those sales represent lost sales to the plaintiff—are routinely awarded to
make the plaintiff(s) whole. Indeed, as I have noted above, Mr. Van Oene testified that Illumina
“would have transactional level data to look at [average selling price] changes or specific lost
sales.”93

          35.      For those same reasons, Illumina’s contention that because the marketplace for
NGS platforms and the associated products and services is “rapidly growing” Illumina’s lost


     implementation requires substantial investment in infrastructure. Alternatively, this task can be outsourced to a
     commercial third party provider.”)]. See also Van Oene Deposition, 122:3-9.
90
     Mr. Van Oene also asserts that customers “tend to show significant loyalty to their initial supplier and are
     reluctant to change sequencing instruments once they become accustomed to them,” so “it would be more
     difficult for Illumina” to sell products to new and existing customers once the defendants have distributed
     infringing products to them. [First Van Oene Declaration, ¶¶29, 62; Second Van Oene Declaration, ¶¶32, 70.]
     Again, this assertion assumes, without any support, that the customers who would buy the defendants’ CoolMPS
     products would necessarily buy Illumina’s products absent the alleged infringement.
91
     Mr. Van Oene testified that Illumina keeps both customer-level transaction data and a tracking of its potential
     sales in the ordinary course of its business. [Van Oene Deposition, 20:24-21:24, 22:6-14.]
92
     For example, Mr. Van Oene states as to competition outside of the United States, Illumina “received feedback
     that Illumina did not win [a contract with the Department of Health in Abu Dhabi] because MGI/BGI had
     offered a lower price.” [First Van Oene Declaration, ¶57; Second Van Oene Declaration, ¶65.] This type of
     direct insight into customer decision making is not available in many patent infringement cases in which the
     plaintiffs are nonetheless routinely made whole through a damages award of lost profits. That it is available in
     this industry and will likely be available at trial makes it even more clear that any damages to Illumina will be
     calculable.
93
     Van Oene Deposition, 200:17-18.




                                                           22
        Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 25 of 56




profits from lost sales before the trial cannot be quantified is also wrong as a matter of
economics.94 Economic tools which are well-established, laid out in the case law, and
commonly used in assessing patent infringement damages are readily available to isolate the
effects of changes in the marketplace from the effects of the alleged infringement. Even if direct
evidence of competition on a customer-by-customer basis were not available (which is unlikely,
given that Illumina and the defendants would likely be the only competitors for high-throughput
sequencers), because Illumina has a long sales history in the United States, it is possible to use
Illumina’s historical sales data to calculate changes in sales volume as a result of the alleged
infringement while controlling for the changes in the marketplace that would occur absent the
alleged infringement.95 Once identified—as Mr. Van Oene has noted will be possible96—these
data can be used alongside standard economic tools to reliably determine the effect of the
defendants’ entry on Illumina’s sales and profits in order to compensate it for the profits it lost
from any potential lost sales due to the defendant’s entry, as opposed to other market conditions,
at trial.

                  2.      Lost Profits from Potential Price Erosions Between Now and the
                          Trial Are Calculable

            36.        As noted above, Illumina asserts that defendants’ “commercialization plan” would
“force[]” Illumina to offer substantial discounts in response.97 However, I am not aware of any
documents that Illumina prepared in the ordinary course of its business in which Illumina
contemplated offering price discounts in response to a potential entry by the defendants in the
United States. Indeed, evidence suggests that Illumina might not intend to capture customers
who would opt for a more affordable sequencing option. For example, in a June 2019 planning




94
     Second PI Motion, p. 22; Second Van Oene Declaration, ¶65.
95
     Illumina keeps in the ordinary course of its business sales, cost, and profit data. [See e.g., Exhibit D81, Exhibit
     D82, Exhibit D83, Exhibit D84, Exhibit D85, Exhibit D86, Exhibit D87, Exhibit D88.]
96
     Van Oene Deposition, 199:16-200:18.
97
     Second PI Motion, p. 21; Second Van Oene Declaration, ¶52, 59.




                                                            23
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 26 of 56




document, Illumina stated that it “should be the premium sequencing product that wins the high
value genomics deals,” while “competitors will service the low-profit end of the market.”98, 99

           37.      There is also no economic reason to suppose that any profits that Illumina might
lose from having to offer further price concessions as a result of the alleged infringement, if any,
cannot be quantified. Because the products-at-issue are not “off-the-shelf” items, but rather
represent investments of hundreds of thousands of dollars to Illumina’s customers negotiated
directly between Illumina and those customers, any reduction in price that Illumina may offer as
a result of competition from defendants should be well documented and identifiable. Illumina’s
assertions about the difficulty of determining the prices for its products but for the alleged
infringement are at odds with the limited data we have received so far, which indicate that prices
for Illumina’s products have been fairly steady over the past few years.100 All of the necessary
information to identify these sorts of harm is or will be readily available regarding the sales of
Illumina’s products and the defendants’ CoolMPS products, including sales, revenue, and cost
data, and the like, all of which are maintained by the plaintiffs and the defendants in the ordinary
course of their business and will be available in this case.101 As I noted above, Mr. Van Oene
testified that Illumina “would have transactional level data to look at [average selling price]
changes or specific lost sales.”102



98
      Exhibit D48 at ILMNBGI1085328.
99
      Moreover, Mr. Van Oene testified that Illumina’s pricing for its sequencers and discount schedules for its
      consumables do not vary by geographic regions. Mr. Van Oene also testified that Illumina’s list prices for
      NovaSeq are “consistent” in the U.S. and in China. [Van Oene Deposition, 44:16-24, 45:9-46:9.] As such,
      Illumina’s pricing for its NGS technologies is apparently already global in nature, and thus there is no reason to
      believe that it would be meaningfully changed by what appears to be a non-substantial change to the global
      competitive landscape.
100
      For example, the list price of Illumina’s NovaSeq 5000/6000 S1 Reagent Kit was $5,700 for 100 cycles in 2017,
      $5,700 in 2018, and $4,100 in 2019. Similarly, Illumina’s NovaSeq 6000 S4 Reagent Kit was listed for $30,780
      for 300 cycles from 2017 to 2019. [Exhibit D69, tab “Seq Reagents Prices”.] To the extent that Illumina offers
      price discounts to specific customers, information regarding those discounts can be found and calculated in the
      transaction data and/or pricing policies. [Exhibit D40]
101
      As noted above, Mr. Van Oene testified that Illumina keeps both customer-level transaction data and a tracking
      of its potential sales in the ordinary course of its business. [Van Oene Deposition, 20:24-21:24, 22:6-14.] See
      also Exhibit D69, tabs “Instrument Positioning,” “Seq Reagents Prices,” “Sample Pricing -Benchtop,” and
      “Sample Pricing -High Output;” and Exhibit D70, Exhibit D20, and Exhibit D79 for examples of Illumina’s
      pricing policies.
102
      Van Oene Deposition, 200:17-18.




                                                            24
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 27 of 56




           38.      In fact, Illumina’s own contentions demonstrate that this is something that can be
easily done. Even absent the full discovery process that would occur in the litigation, Mr. Van
Oene himself was able to list specific instances in which Illumina apparently made price
concessions in response to competitive pressure from the defendants outside the United States.103
He also identifies specific customers that Illumina lost to the defendants in Abu Dhabi and
Canada.104 The types of information relied upon to make these determinations for competition
outside of the United States will be available at the time of trial to make similar determinations
for competition inside the United States. Again, as noted above, according to the defendants’
most recent launch plan, the defendants estimate that it would be able to obtain only a limited
number of customers over the next several years. This, combined with the direct interactions
between customers and NGS product suppliers, makes the process of identifying the behavior of
these customers in the but-for world absent the defendants’ entry even more straightforward than
it might be in a case involving off-the-shelf products.105

           39.      Again, Illumina’s contention that because the marketplace for NGS platforms and
the associated products and services is “rapidly growing,” Illumina’s lost profits from price
erosion before the trial cannot be quantified is wrong as a matter of economics.106 As I discussed
above, economic tools which are well-established, laid out in the case law, and commonly used
in assessing patent infringement damages are readily available to isolate the effects of changes in
the marketplace from the effects of the alleged infringement. As I also discussed above, even if
direct evidence of competition on a customer-by-customer basis were not available (which,
again, is unlikely because Illumina and the defendants would likely be the only competitors for
high-throughput sequencers), because Illumina has a long sales history in the United States, it is


103
      First Van Oene Declaration, ¶64; Second Van Oene Declaration, ¶71.
104
      First Van Oene Declaration, ¶57; Second Van Oene Declaration, ¶65.
105
      The plaintiffs assert that because KOLs are “an important…revenue source for Illumina” and because KOLs
      have “sizable influence” in the marketplace, allowing the defendants to carry out their “commercialization plan”
      “would unfairly encourage these opinion leaders and others to use the infringing products and associated services
      instead of purchasing Illumina’s technology.” [First Van Oene Declaration, ¶¶26-28, 52; Second PI Motion, pp.
      18, 22-23; Second Van Oene Declaration, ¶¶29-31, 59.] For the same reasons stated above, even if one assumes
      that Illumina would lose profit due to lost KOL sales as a result of the alleged infringement, those lost profits can
      be quantified.
106
      Second PI Motion, p. 22; Second Van Oene Declaration, ¶65.




                                                             25
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 28 of 56




possible to use Illumina’s historical sales data to calculate changes in prices as a result of the
alleged infringement while controlling for the changes in the marketplace that would occur
absent the alleged infringement. Again, once identified—as Mr. Van Oene has noted will be
possible107—these data can be used alongside standard economic tools to reliably determine the
effect of the defendants’ entry on Illumina’s sales and profits in order to compensate it for the
profits it lost from any potential price erosion due to the defendant’s entry, as opposed to other
market conditions, at trial.

                 3.      Illumina’s Further Assertions Regarding Irreparable Harm Are
                         Unavailing

           40.        In addition to the assertions that I discussed above, Illumina makes a series of
other assertions regarding why it would suffer harm from the alleged infringement and why such
harm is hard to quantify. I address those assertions below and explain why they are unavailing.

           41.        Illumina asserts that any price concessions that it would offer before the trial as a
result of the alleged infringement “would likely be irreversible” even if the distribution of the
accused DNBSEQ products and sales of the CoolMPS products were enjoined after the trial.108
This makes no sense as a matter of economics. If the defendants were enjoined from distributing
and/or selling their accused DNBSEQ products after the trial, there is little prospect that any
price erosions resulting from the alleged infringement would persist after the trial. As a matter
of economics, large and sophisticated companies in Illumina’s position would adjust their pricing
and sales strategies based on the conditions in the marketplace after the removal of defendants’
accused DNBSEQ products.109

           42.        While behavioral economics teaches that some customers may—at times—make
“irrational” choices based on emotion rather than economic optimization, Illumina offers no


107
      Van Oene Deposition, 199:16-200:18.
108
      Second PI Motion, p. 23. See also First PI Motion, pp. 18-19.
109
      Mr. Van Oene testified that Illumina offer year-long pricing contracts for consumables. [Van Oene Deposition,
      201:9-21.] I note that, to the extent that Illumina offers any price concession on those year-long contracts
      because of the alleged infringement, any harm to Illumina as a result of those price concessions can be
      quantified.




                                                          26
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 29 of 56




argument or evidence that its customers would fall prey to any of these sorts of biases. To
believe Illumina’s argument that any price erosion would not be reversible would require the
belief that a scientific research institution or biotech company would not be willing to pay a price
that it would otherwise have decided was in the best interests of its scientific and/or commercial
interests simply because at an earlier point in time the price had gone down temporarily.110
Therefore, Illumina’s assertion that the temporary availability of the defendants’ accused
DNBSEQ products in the United States allows a customer to negotiate lower prices with
Illumina when the defendants are no longer in the marketplace simply defies economic logic.111

           43.      Illumina also asserts that because customers tend to purchase reagents in bulk and
at irregular times, it is “more difficult” to quantify the harm to Illumina from lost sales resulting
from the alleged infringement.112 As a threshold matter, because sales of CoolMPS products
would occur before the trial, and, as noted above, information regarding those sales will be
readily available in this case, there is no economic reason to believe that any sales that Illumina
lost before the trial, regardless of whether it was purchased in bulk or at irregular times, cannot
be quantified. To the extent that Illumina is suggesting that because customers tend to purchase
reagents in bulk, those who bought the defendants’ DNBSEQ platforms before the trial would be
able to use those platforms after the trial, thereby causing Illumina to lose sales that it would
otherwise obtain after the trial, any such harm—to the extent that there would be any—can also
be quantified. Again, because information regarding the sales to those customers will be readily
available in this case, and because the defendants’ “commercialization plan” aims to target a
small number of customers in 2020 and 2021, it would not be difficult to identify the customers
who purchased the defendants’ reagents in bulk and therefore could continue to use the
defendants’ NGS platforms after the trial.113



110
      By Illumina’s own admission, its customers (and the KOLs that the defendants are allegedly targeting) are
      complex and sophisticated research intuitions and biotechnology companies. [First Van Oene Declaration, ¶¶27,
      48; Second Van Oene Declaration, ¶¶30, 54.]
111
      The assertion that Illumina would not be able to adjust its price is also apparently at odds with Illumina’s own
      practice of offering short-term promotions. [Van Oene Declaration, p. 80:14-16.]
112
      First Van Oene Declaration, ¶68; Second Van Oene Declaration, ¶76.
113
      Illumina also asserts that a customer may be reluctant to “change their protocol mid-project and move back to an
      Illumina platform,” resulting in harm that could not be quantified. [First Van Oene Declaration, ¶61; Second




                                                            27
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 30 of 56




           44.      Illumina asserts that the placement of the defendants’ accused DNBSEQ products
with KOLs is “important from a commercial standpoint because [KOLs] are often large
customers that purchase sequencers, consumables, and services.”114 However, Illumina fails to
establish that such placement would result in irreparable harm to Illumina. As a threshold
matter, providing products to KOLs is a strategy that new entrants to a marketplace of
sequencing technologies can adopt, because it allows KOLs to test those alternative sequencing
products and compare them with the existing ones.115 There is no reason to presume that the
KOLs in the United States to which the defendants may provide as free trials its accused
DNBSEQ products would necessarily be lost sales to Illumina—i.e., Illumina could very well not
have been able to make additional sales to those KOLs absent the alleged infringement. Even if
one assumes that those KOLs would switch to the defendants’ accused DNBSEQ products from
Illumina’s products in the next two years, thereby resulting in lost sales on Illumina’s part before
trial, any lost profit from those lost sales can be quantified because of the small number of KOLs
that may receive the defendants’ accused DNBSEQ products as free trial.




      Van Oene Declaration, ¶69.] For the same reasons stated here—that information regarding those sales would be
      readily available and that the defendants aim to target a small number of customers in 2020 and 2021, it would
      be possible to quantify any such lost sales that Illumina may suffer.
114
      First Van Oene Declaration, ¶28; Second Van Oene Declaration, ¶31.
115
      In its complaint challenging Illumina’s acquisition of Pacific Biosciences, the FTC noted:
           Entry into the U.S. NGS Market is time consuming and extremely difficult. A new entrant into
           the NGS Market would need to overcome significant scientific, legal, and commercial barriers.
           …
           Gaining acceptance in the marketplace after launching a product takes significant time and
           effort. A new system must prove itself reliable and robust before it can expect significant sales
           to customers in the research and clinical communities. New entrants typically must convince
           key opinion leaders to use their technology and publish papers to support the use of their
           products by other researchers, which takes a significant amount of time and creates uncertainty
           about whether new products, even after they are launched, would be able to compete effectively
           with existing, proven products.
      [Exhibit D17, ¶55.] I note that, again, the uncertainty regarding whether a new entrant in the United
      States can “compete effectively with existing, proven products,” as of now, does not mean that any
      potential harm to Illumina resulting from such entry will be irreparable. The question is whether or
      not any such harm will be identifiable at the time of trial, and, as I have discussed above, the harm
      can be quantified at the time of trial.
      See also First Van Oene Declaration, ¶27; Second Van Oene Declaration, ¶30.




                                                           28
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 31 of 56




           45.      Illumina also asserts that allowing the defendants to provide as free trials its
accused DNBSEQ products to a handful of KOLs in the United States “[would] likely cause
other companies and institutions around the world to choose [the defendants’] products over
Illumina’s products.”116, 117 Even if one assumes that the use by KOLs in the United States of the
defendants’ technologies would result in increased sales of the defendants’ alleged infringing
products in the United States before the trial and that those sales were in fact sales that Illumina
would make absent the alleged infringement, any such harm to Illumina can be quantified at trial
(as I discussed above). Likewise, even if one assumes that the placement of the defendants’
accused DNBSEQ products would cause Illumina to offer further price concessions, any such
harm to Illumina can also be quantified at trial.

           46.      With respect to any sales outside the United States that Illumina might lose as a
result of the defendants’ providing free trials of its accused DNBSEQ products to a handful of
KOLs in the United States, I understand that, as a legal matter, even if such a tenuous link could
be established, any such losses would not be the result of any alleged infringement of the
Asserted Patents in the United States. Moreover, Illumina presented no evidence demonstrating
that this supposed harm is likely, and the assertion itself makes little economic sense. Illumina
offers no clear explanation as to why customers outside of the United States would be waiting to
see what KOLs in the United States do with defendants’ products when those products are
already available to try locally, or when other local colleagues and KOLs may already be using
them. Indeed, the idea that KOLs in the United States are a compelling driver of foreign choices
of NGS products is belied by the fact that the defendants were able to obtain a 35 percent share




116
      Second Van Oene Declaration, ¶57.
117
      This assertion is apparently at odds with Mr. Van Oene’s testimony that the defendants “have proven their
      technology and don’t need to continue to try to prove that technology to enter any market.” [Van Oene
      Deposition, 220:24-221:12.]




                                                          29
          Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 32 of 56




 in the marketplace in China without any KOLs in the United States having been provided the
 accused DNBSEQ products.118, 119

VI.         There Is No Economic Reason to Believe that the Balance of Hardship Favors
            a Preliminary Injunction
            47.      The plaintiffs argue that the balance of hardship also favors a preliminary
 injunction because the defendants “cannot identify any cognizable hardship that would weigh
 against preserving the status quo by preliminary [sic] enjoining further infringement.”120

            48.      As a threshold matter, were the defendants’ accused DNBSEQ products found to
 be not infringing the Asserted patents, or were the Asserted Patents found to be invalid at trial, a
 preliminary injunction would result in the defendants losing sales and profits that it would
 otherwise make from distributing and/or selling their accused DNBSEQ products in the United
 States before trial. In that case, those lost profits would be harm to the defendants from being
 enjoined to proceed with its launch plans in the United States. It is also important to note that
 with a preliminary injunction, the defendants would not be able to approach any customers or
 make any sales in the United States, making it more difficult to assess the harm to the defendants
 from a preliminary injunction than to assess the harm to Illumina absent a preliminary injunction.
 Moreover, as noted above, by the plaintiffs’ admission, the customers in the marketplace are
 brand loyal and reluctant to switch to a new product. Were the defendants’ accused DNBSEQ
 products found to be not infringing the Asserted Patents, or were the Asserted Patents found to
 be invalid at trial, a delay in the entry of the defendants’ products resulting from a preliminary
 injunction would further enhance Illumina’s first-mover advantage; between now and the trial,
 Illumina could acquire customers who could otherwise purchase the defendants’ products.


 118
       First Van Oene Declaration, ¶54; Second Van Oene Declaration, ¶61. Indeed, if KOLs believe that the
       defendants have better NGS products than Illumina, keeping those products away from the United States can be
       against the public interest.
 119
       Illumina also asserts that even if, by giving away their accused DNBSEQ sequencers to a handful of KOLs in the
       United States, the defendants are “simply trying to get a head start on its marketing efforts before the patents
       expire in a few years,” that would still result in irreparable harm to Illumina. For the same reasons stated above,
       this is entirely speculative. The plaintiffs provided no economic evidence that suggests that the use by a handful
       of KOLs in the United States of the defendants’ technologies over three years before patent expiration would
       result in increased adoption of defendants’ alleged infringing products over Illumina’s after patent expiration.
       [First Van Oene Declaration, ¶52; Second Van Oene Declaration, ¶59.]
 120
       Second PI Motion, pp. 24-25. See also First PI Motion, p. 21.



                                                             30
           Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 33 of 56




  Difficulties in convincing a customer to switch would put the defendants at a disadvantage,
  resulting in additional lost profits on the defendants’ part.

             49.      As I have discussed above, any harm to Illumina resulting from the defendants’
  distribution and/or sale of their accused DNBSEQ products between now and trial can be
  quantified at trial and Illumina would be made whole were the defendants’ accused DNBSEQ
  products found to be infringing one or more of the valid Asserted Patents at the trial. Therefore,
  as a matter of economics, there is no reason to believe that the balance of hardship favors a
  preliminary injunction.

VII.         As a Matter of Economics, a Preliminary Injunction Is Not in the Public
             Interest

             50.      The plaintiffs contend that the public interest “is best served by a preliminary
  injunction” because of the lack of “an important public need or any other ‘relevant concern’ that
  outweighs the need to uphold and enforce Illumina’s patent rights,” and that Illumina “can meet
  the increased demand with its own sequencers and reagents.”121

             51.      Whether or not the granting of an injunction is in the public interest depends on
  weighing the costs and benefits of allowing the defendants to distribute and/or sell their accused
  DNBSEQ products in the United States. The societal cost of allowing the defendants to do so is
  straightforward—as discussed, Illumina could suffer some economic harm from the defendants’
  entry and, if not compensated for that harm, would earn a diminished return on the investments
  that it has made into the inventions allegedly covered by the Asserted Patents. However, as I
  have explained above, any such harm to Illumina would be compensable with monetary
  damages, and any damages awarded to Illumina would, therefore, maintain the return on its
  innovations. As such, allowing the defendants to enter would not cause any harm to the
  incentives to innovate in the United States, as the financial return to Illumina’s investments
  would be maintained.

             52.      As to the societal benefit of allowing the defendants to market and sell their
  accused DNBSEQ products, it is widely recognized in economics that increased competition

  121
        Second PI Motion, p. 25. See also First PI Motion, p. 21.



                                                            31
         Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 34 of 56




enhances not only the economic welfare of consumers, but also the total economic welfare of
society. In this case, because Illumina is the only supplier of high-throughput NGS platforms in
the United States and is a dominant player in the marketplace for DNA sequencing in general,
the entry of the defendants’ NGS platforms would provide customers with an alternative and
increase competition in the marketplace for high-throughput NGS platforms in the United States,
thereby benefitting consumers.122 The United States Department of Justice echoes this principle
in its crash course on antitrust laws, which are designed precisely to maintain and encourage
higher levels of competition. As Illumina clearly has itself laid out, entry by the defendants is
expected to result in increased choice and a reduction in prices to institutions that I understand
are engaged in important and potentially ground-breaking medical and scientific research.
Moreover, as noted above, according to documents that Illumina prepared in the ordinary course
of its business, its NGS products and the defendants’ accused DNBSEQ products differ in
several aspects, and in some of those aspects,
                                                                               That is, entry by the
defendants can better satisfy the needs of certain customers that are not met by Illumina’s
products, further redounding to the benefit of customers.

           53.     If customers are denied the benefit of the defendants’ entry, there is no way to
restore that benefit to customers post-trial if the defendants prevail. Not only may customers
suffer unnecessarily high prices and reduced choice until trial, but also any scientific
breakthroughs that may have occurred as a result of the increased choice and lowered prices
would possibly be gone forever. To the contrary, any harm from the alleged patent infringement
will be calculable, and, if the defendants are to be found liable for patent infringement, the


122
      Mr. Van Oene states that MGI’s NGS platforms and reagents provides a cheaper alternative to Illumina’s NGS
      platforms and reagents for whole genome sequencing. Specifically, according to Mr. Van Oene, “for the
      highest-production sequencers,” MGI’s DNBSEQ-T7 offers a 50 to 75 percent discount per Gb of data compared
      to Illumina’s NovaSeq. He also states that “the typical cost of reagents for sequencing a human genome using
      Illumina’s NovaSeq 6000 platform is approximately $800,” and that “MGI advertises its equivalent DNBSEQ-
      T7 instrument as costing approximately $500 in consumables per human genome.” [See First Van Oene
      Declaration, ¶36; Second Van Oene Declaration, ¶40.]
      According to Front Line Genomics, MGI offers a “price-point for [whole genome sequencing] that is really hard
      to beat of $600,” which is “an all-in cost of library preparation, sequencing, and post-sequencing analysis.”
      [Second Van Oene Declaration, Exhibit JJ, p. 14.] [See also Exhibit D47.]
123
      Exhibit D48 at ILMNBGI1085304.




                                                         32
Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 35 of 56
Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 36 of 56
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 37 of 56
                                                                Attachment 1




                 Rebuttal Report of David Blackburn, Ph.D., Covves LLC v. Dillards, Inc., Kohl’s
                 Corporation, Saks & Company LLC, Target Brands, Inc., Express Inc., Tilly’s
                 Inc., Nordstrom, Inc., West Marine, Inc., and Zulily, Inc., United States District
                 Court, Central District of California, Case No. 2:18-cv-08518-RGK-AFM,
                 November 2019. Assess damages related to alleged unjust enrichment of
                 defendants related to design patent infringement.

                 Expert Report of David Blackburn, Ph.D., Fulfillium, Inc. v ReShape Medical,
                 LLC and ReShape Lifesciences, Inc., United States District Court, Central District
                 of California, Western Division, Case No. 8:18-cv-01265-RGK-PLA, July 2019.
                 Assess damages for ReShape’s alleged patent infringement relating to intragastric
                 balloons.

                 Expert Report of David Blackburn, Ph.D., Errant Gene Therapeutics, LLC v.
                 Sloan Kettering Institute for Cancer Research and BlueBird Bio, Inc., Supreme
                 Court of the State of New York, County of New York, Index No. 150856/2017,
                 April 2019. Assess EGT’s claim for damages resulting from claims of fraud and
                 breach of contract relating to gene therapy.

                 Reply Expert Report of David Blackburn, Ph.D., Actelion Pharmaceuticals, Ltd.
                 v. Sun Pharmaceutical Industries, Inc. and Sun Pharmaceutical Industries
                 Limited, United States District Court for the District of New Jersey, Case No.
                 3:17-cv-5015 (PGS)(DEA), February 2019. Assess commercial success and
                 nexus for Veletri (epoprostenol).

                 Rebuttal Report of David Blackburn, Ph.D., Zi Beauty, Inc. v. General Growth
                 Properties, Inc. et al., District Court, Clark County, Nevada, Case No: A-16-
                 744558-B, Dept. No. XIII, December 2018. Assess plaintiff claims of
                 anticompetitive tie of leases at malls in Las Vegas area, as well as damages.

                 Declaration of David Blackburn, Ph.D., Genentech, Inc., Biogen Inc., Hoffmann-
                 La Roche, Inc., and City of Hope v. Celltrion, Inc., Celltrion HealthCare Co.,
                 Ltd., Teva Pharmaceuticals USA, Inc., and Teva Pharmaceuticals GmbH, United
                 States District Court for the District of New Jersey, Case No. 1:18-CV-0f0574,
                 September 2018. Assess issue of irreparable harm and public interest from Teva
                 and Celltrion’s proposed rituximab biosimilar.

                 Declaration of David Blackburn, Ph.D., Genentech, Inc., Biogen Inc., Hoffmann-
                 La Roche, Inc., and City of Hope v. Celltrion, Inc., Celltrion HealthCare Co.,
                 Ltd., Teva Pharmaceuticals USA, Inc., and Teva Pharmaceuticals GmbH, United
                 States District Court for the District of New Jersey, Case No. 1:18-CV-0f0574,
                 September 2018. Assess issue of irreparable harm and public interest from Teva
                 and Celltrion’s proposed rituximab biosimilar.



                                                                              Updated: March 11, 2020


NERA Economic Consulting                                                                              2
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 38 of 56
                                                                Attachment 1



                 Opposition Expert Report of David Blackburn, Ph.D., Meridian Bioscience, Inc.
                 v. DiaSorin, Inc., U.S. District Court for the Southern District of Ohio, Western
                 Division (Cincinnati), Case No. 1:17-cv-341, July 2018. Assess issue of
                 irreparable harm and public interest from Meridian’s request to prevent the entry
                 of diagnostic tests to be sold by DiaSorin.

                 Rebuttal Expert Report of David Blackburn, Ph.D., Cascades Streaming
                 Technologies, LLC v. Big Ten Network, LLC, U.S. District Court for the Northern
                 District of Illinois, Eastern Division, Case No. 13-cv-01455, December 2017.
                 Assess reasonable royalty damages relating to Big Ten Network’s alleged
                 infringement of a Cascades patent relating to video streaming.

                 Rebuttal Expert Report of David Blackburn, Ph.D., Twentieth Century Fox Film
                 Corp., and Twentieth Century Fox Home Entertainment LLC v. Hitachi, Ltd. et al,
                 International Center for Dispute Resolution, November 2017. Assess whether or
                 not the aggregate royalty rate for SEPs for Blu-ray technology is FRAND.

                 Rebuttal Expert Report of David Blackburn, Ph.D., Boehringer Ingelheim
                 Pharmaceuticals Inc., Boehringer Ingelheim International GmbH, Boehringer
                 Ingelheim Corporation, and Boehringer Ingelheim Pharma GmbH & Co. KG v.
                 HEC Pharm Co., Ltd. et al., U.S. District Court, District of New Jersey, Case No.
                 Civil Action No. 3:15-cv-05982-PGS-TJB, November 2017. Assess the
                 commercial success of patents relating to Tradjenta and Jentadueto,
                 pharmaceutical products sold by Boehringer.

                 Rebuttal Testimony of Linda McLaughlin and David Blackburn, On Behalf of the
                 Public Broadcasting Service, In re: Distribution of Cable Royalty Funds,
                 Consolidated Proceeding No. 14-CRB-0010-CD (2010-13), Before the United
                 States Copyright Royalty Judges, Library of Congress, Washington, D.C.,
                 September 2017. Assess survey results related to the relative value of public
                 television to cable systems operators.

                 Rebuttal Expert Report of David Blackburn, Ph.D., The Chamberlain Group, Inc.
                 v. Techtronic Industries Co. Ltd., et al., U.S. District Court, Northern District of
                 Illinois, Eastern Division, Civil Action No. 1:16-cv-06097, June 2017. Assess
                 liability and damages related to TTI’s Walker Process antitrust counterclaims
                 related to Chamberlain’s patent covering certain functionality of a garage door
                 opener.

                 Second Rebuttal Expert Report of David Blackburn, Ph.D., California Berry
                 Cultivars, LLC v. The Regents of the University of California and The Regents of
                 the University of California v. California Berry Cultivars, LLC, Douglas Shaw,
                 and Kirk Larson, U.S. District Court, Northern District of California, Case No.
                 3:16-cv-02477-VC, March 2017. Assess UC’s claim for damages resulting from
                 allegations of patent infringement and other claims under various injunction and
                 partial injunction scenarios.
                                                                               Updated: March 11, 2020


NERA Economic Consulting                                                                             3
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 39 of 56
                                                                Attachment 1




                 Amended Written Testimony of Linda McLaughlin and David Blackburn, On
                 Behalf of the Public Broadcasting Service, In re: Distribution of Cable Royalty
                 Funds, Consolidated Proceeding No. 14-CRB-0010-CD (2010-13), Before the
                 United States Copyright Royalty Judges, Library of Congress, Washington, D.C.,
                 March 2017. Assess the share of cable royalty funds to be distributed to Public
                 Television.

                 Rebuttal Expert Report of David Blackburn, P.D., Marjam Supply Company v.
                 Firestone Building Products Company, LLC; Firestone Diversified Products,
                 LLC; and Genflex Roofing Systems, LLC, U.S. District Court, District of New
                 Jersey, Case No. 11-cv-07119(WJM)(MF), February 2017. Assess Marjam’s
                 Robinson-Patman claims against Firestone and associated damages.

                 Rebuttal Expert Report of David Blackburn, Ph.D., California Berry Cultivars,
                 LLC v. The Regents of the University of California and The Regents of the
                 University of California v. California Berry Cultivars, LLC, Douglas Shaw, and
                 Kirk Larson, U.S. District Court, Northern District of California, Case No. 3:16-
                 cv-02477-VC, February 2017. Assess UC’s claim for damages resulting from
                 allegations of patent infringement and other claims.

                 Written Rebuttal Testimony of David Blackburn, Ph.D., On Behalf of
                 SoundExchange, 16-CRB-0001-SR/PSSR (2018-2022) Determination of Royalty
                 Rates and Terms for Transmission of Sound Recordings by Satellite Radio and
                 “Preexisting” Subscription Services (SDARS III), Before the United States
                 Copyright Royalty Judges, Library of Congress, Washington, D.C., February
                 2017. Assess the proper methodology for evaluation of candidate benchmark
                 license agreements related to interactive streaming services.

                 Written Testimony of Linda McLaughlin and David Blackburn, On Behalf of the
                 Public Broadcasting Service, In re: Distribution of Cable Royalty Funds,
                 Consolidated Proceeding No. 14-CRB-0010-CD (2010-13), Before the United
                 States Copyright Royalty Judges, Library of Congress, Washington, D.C.,
                 December 2016. Assess the share of cable royalty funds to be distributed to
                 Public Television.

                 Affidavit of David Blackburn, Simon Property Group, L.P., on behalf of itself and
                 its affiliated landlord entities v. Kenneth Cole Consumer Direct, LLC and
                 Kenneth Cole Productions, Inc., In the Marion Superior Court (Indiana), Cause
                 No. 49D01-1612-PL-043144, December 2016. Assess issues related to the
                 calculability of damages resulting from Kenneth Cole’s closure of retail stores at
                 Simon owned shopping centers.




                                                                              Updated: March 11, 2020


NERA Economic Consulting                                                                             4
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 40 of 56
                                                                Attachment 1



                 Expert Report of David Blackburn, P.D., Marjam Supply Company v. Firestone
                 Building Products Company, LLC; Firestone Diversified Products, LLC; and
                 Genflex Roofing Systems, LLC, U.S. District Court, District of New Jersey, Case
                 No. 11-cv-07119(WJM)(MF), November 2016. Assess Marjam’s Robinson-
                 Patman claims against Firestone and associated damages.

                 Declaration of David Blackburn, Merck & Cie, et al., Applicants, v. Watson
                 Laboratories, Inc., Respondent, In the Supreme Court of the United States, July
                 2016. Assess issues related to irreparable harm and the public interest from
                 Applicants request to stay the entry of a generic pharmaceutical product.

                 Rebuttal Expert Report of David Blackburn, Ph.D., PPC Broadband, Inc., d/b/a
                 PPC v. Corning Optical Communications RF, LLC, U.S. District Court, Northern
                 District of New York, Case No. 5:13-cv-00538-GLS-DEP, March 2016. Assess
                 PPC’s damages from Corning’s alleged patent infringement.

                 Expert Report of David Blackburn, Ph.D., PPC Broadband, Inc., d/b/a PPC v.
                 Corning Optical Communications RF, LLC, U.S. District Court, Northern District
                 of New York, Case No. 5:13-cv-00538-GLS-DEP, November 2015. Assess
                 PPC’s damages from Corning’s alleged patent infringement.

                 Expert Report of David Blackburn, Ph.D., Cubist Pharmaceuticals LLC v. Agila
                 Specialties Inc. and Mylan Laboratories Limited, U.S. District Court, District of
                 Delaware, Case No.: C.A. No. 13-1679 (GMS), October 2015. Assess the
                 commercial success of Cubicin, a pharmaceutical product sold by Cubist.

                 Rebuttal Declaration of David Blackburn, Ph.D., Torrent Pharmaceuticals
                 Limited and Apotex, Inc. and Mylan Pharmaceuticals, Inc., Petitioners v. Novartis
                 AG and Mitsubishi Pharma Corp., Patent Owners, Before the Patent Trial and
                 Appeal Board, Case IPR2014-00784, Case IPR2015-00518, Patent 8,324,283 B2,
                 June 2015. Assess the commercial success of Gilenya, a pharmaceutical product
                 sold by Novartis.

                 Supplemental Rebuttal Expert Report of David Blackburn, International Business
                 Machines Corporation v. BGC Partners, Inc., BGC Brokers US, L.P., BGC
                 Financial L.P., and BGC USA, L.P., U.S. District Court, Southern District of New
                 York, Civil Action No. 1:10-cv-00128, May 2015. Assess IBM’s supplemental
                 claim for damages resulting from BGC’s alleged breach of contract and copyright
                 infringement.

                 Expert Report of David Blackburn, Ph.D., Supernus Pharmaceuticals, Inc. v.
                 Actavis Inc., and Actavis Laboratories FL, Inc., Actavis Pharma, Inc., Watson
                 Laboratories, Inc., and ANDA, Inc., United States District Court, District of New
                 Jersey, Civil Action No. 13-4740 (RMB) (JS) and Civil Action No. 14-1981
                 (RMS)(JS), May 2015. Assess the commercial success of Oxtellar XR, a
                 pharmaceutical product sold by Supernus.
                                                                              Updated: March 11, 2020


NERA Economic Consulting                                                                             5
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 41 of 56
                                                                Attachment 1




                 Declaration of David Blackburn, Ph.D. in Support of SoundExchange’s Motion in
                 Limine to Exclude the Written Rebuttal Testimony of Todd Kendall, 14-CRB-
                 0001-WR (2016-2020) Determination of Royalty Rates for Digital Performance in
                 Sound Recordings and Ephemeral Recordings (Web IV), Before the United States
                 Copyright Royalty Judges, Library of Congress, Washington, D.C., April 2015.

                 Declaration of David Blackburn, Ph.D., Torrent Pharmaceuticals Limited and
                 Apotex, Inc. and Mylan Pharmaceuticals, Inc., Petitioners v. Novartis AG and
                 Mitsubishi Pharma Corp., Patent Owners, Before the Patent Trial and Appeal
                 Board, Case IPR2014-00784, Case IPR2015-00518, Patent 8,324,283 B2, April
                 2015. Assess the commercial success of Gilenya, a pharmaceutical product sold
                 by Novartis.

                 Declaration of David Blackburn, Ph.D., Otsuka Pharmaceutical Co., Ltd. v.
                 Actavis Elizabeth LLC, Jubilant Life Sciences Limited, Jubilant Generics Limited
                 and Jubilant Life Sciences (USA) Inc., United States District Court, District of
                 New Jersey, Civil Action No. 14-cv-07106-JBS-KMW, March 2015. Assess
                 potential impact of at-risk entry by Actavis and others of a generic formulation of
                 aripiprazole.

                 Written Rebuttal Testimony of David Blackburn, Ph.D., On Behalf of
                 SoundExchange, Inc., 14-CRB-0001-WR (2016-2020) Determination of Royalty
                 Rates for Digital Performance in Sound Recordings and Ephemeral Recordings
                 (Web IV), Before the United States Copyright Royalty Judges, Library of
                 Congress, Washington, D.C., February 2015. Assess webcasting and relationship
                 to other music distribution channels.

                 Expert Report of David Blackburn, Ph.D., Endo Pharmaceuticals Inc. and
                 Grünenthal GmbH v. Actavis Inc., Actavis South Atlantic LLC, and Watson
                 Pharmaceuticals, Inc., United States District Court for the Southern District of
                 New York, C.A. No. 13-cv-436-TPG, January 2015. Assess the commercial
                 success of Opana ER, a long-acting opioid sold by Endo.

                 Expert Report of David Blackburn, Ph.D., Takeda Pharmaceuticals Co., Ltd.,
                 Takeda Pharmaceuticals U.S.A., Inc., and Takeda Pharmaceuticals America, Inc.
                 v. TWI Pharmaceuticals, Inc., United States District Court for the Northern
                 District of California, Case No. 5:13-cv-02420 LHK (PSG), December 2014.
                 Assess the commercial success of Takeda’s Dexilant pharmaceutical product.

                 Report of David Blackburn, Ph.D., On Behalf of SoundExchange, 14-CRB-0001-
                 WR (2016-2020) Determination of Royalty Rates for Digital Performance in
                 Sound Recordings and Ephemeral Recordings (Web IV), Before the United States
                 Copyright Royalty Judges, Library of Congress, Washington, D.C., October 2014.
                 Assess webcasting and relationship to other music distribution channels.

                                                                               Updated: March 11, 2020


NERA Economic Consulting                                                                            6
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 42 of 56
                                                                Attachment 1



                 Expert Report of David Blackburn, Ph.D., Carrier Corporation v. Goodman
                 Global, Inc., Goodman Manufacturing Company, L.P., Goodman Global
                 Holdings, Inc., Goodman Distribution, Inc., and Goodman Sales Company,
                 United States District Court, District of Delaware, C.A. No. 12-930 (SLR),
                 February 2014. Assess commercial success of Carrier’s Infinity HVAC system
                 and related patents.

                 Declaration of David Blackburn, Ph.D., Ferring B.V. v. Watson Laboratories, Inc.
                 - Florida, United States District Court, District of Nevada, Case Nos.: 3:11-cv-
                 00481-RCJ-VPC, 2:12-cv-01935-RCJ-VPC, and 3:11-cv-00853-RCJ-VPC,
                 February 2014. Asses potential impact of continued sale of Watson’s generic
                 tranexamic acid tables.

                 Expert Report of David Blackburn, Ph.D. and Supplemental Expert Report of
                 David Blackburn, Ph.D., In re: Cengage Learning, Inc. et al., U.S. Bankruptcy
                 Court, Easter District of New York, Case No.: 13-44106 (ESS), Case No.: 13-
                 44105 (ESS), Case No.: 13-44107 (ESS), and Case No.: 13-44108 (ESS),
                 December 2013 and January 2014. Assess the appropriate royalty rates to use in
                 determining the value of certain copyrights held by Cengage.

                 Expert Report of David Blackburn, Ph.D., Energy Intelligence Group, Inc. and
                 Energy Intelligence Group (UK) Limited v. Canal Barge Company, Inc., United
                 States District Court, Eastern District of Louisiana, Civil Action No.: 12-cv-
                 02107-JCZ-DEK, June 2013. Supplemental Expert Report of David Blackburn,
                 Ph.D., December 2013. Assess EIG’s claim for damages resulting from Canal
                 Barge’s alleged copyright infringement.

                 Expert Report of David Blackburn, Ph.D., Machine Maintenance Inc., d/b/a Lucy
                 Equipment Services, Inc. v. Generac Power Systems, Inc., United States District
                 Court, Eastern District of Missouri, Eastern Division, Case No: 4:12-cv-793-JCH,
                 September 2013. Assess the reasonableness of Generac’s determination of the
                 market opportunities available to Luby.

                 Declaration of David Blackburn, Ph.D., Endo Pharmaceuticals, Inc. v. Actavis,
                 Inc. and Actavis South Atlantic LLC, United States District Court, Southern
                 District of New York, Civil Action No. 12-cv-8985-TPG-GWG, August 2013.
                 Assess potential impact of at-risk entry by Actavis and Roxane of a generic
                 extended-release oxymorphone.

                 Rebuttal Expert Report of David Blackburn, Ph.D., Ferring B.V. v. Watson
                 Laboratories, Inc. - Florida, United States District Court, District of Nevada,
                 Case Nos.: 3:11-cv-00481-RCJ-VPC, 2:12-cv-01935-RCJ-VPC, and 3:11-cv-
                 00853-RCJ-VPC, June 2013. Assess commercial success of Lysteda and related
                 patents.



                                                                            Updated: March 11, 2020


NERA Economic Consulting                                                                           7
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 43 of 56
                                                                Attachment 1



                 Expert Report of David Blackburn, Ph.D., Warner Chilcott Company, LLC v.
                 Watson Laboratories, Inc. and Warner Chilcott Company, LLC v. Lupin Ltd. and
                 Lupin Pharmaceuticals, Inc., United States District Court, District of New Jersey,
                 12-cv-2928-JAP-TJB, June 2013. Assess commercial success of Lo Loestrin Fe
                 and related patents.

                 Expert Report of David Blackburn, Ph.D. and Declaration of David Blackburn,
                 Edward L. White, P.C., v. West Publishing Corporation d/b/a “West”; and Reed
                 Elsevier Inc., d/b/a LexisNexis, United States District Court, Southern District of
                 New York, Case No. 12-cv-1340, September 2012 and October 2012. Assess
                 economic factors related to fair use considerations in Lexis’s and West’s alleged
                 copyright infringement.

                 Expert Report of David Blackburn, Ph.D., William F. Shea, LLC, et al. v. Bonutti
                 Research, Inc., et al., United States District Court, Southern District of Ohio,
                 Case No. 2:10-cv-615, January 2012. Assess issues relating to alleged
                 competition related to Shea’s alleged breach of contract and other claims.

                 Rule 26(b)(4) Expert Witness Disclosure of Plaintiffs Wildheart Entertainment,
                 L.P., Maxim Langstaff, and Michele Langstaff, Wildheart Entertainment, L.P.,
                 Maxim Langstaff, and Michele Langstaff v. Higher Ground, LLC et al., Superior
                 Court for the District of Columbia (Civil Division), Civil Action No. 2010 CA
                 005253 B, June 2011. Assess Wildheart’s claims for damages resulting from
                 Higher Ground’s alleged breach of contract, interference, and other claims.

                 Expert Report of David Blackburn and Christine S. Meyer, Waddington North
                 America, Inc. v. Sabert Corporation, United States District Court for the District
                 of New Jersey, Civil Action No. 2:09-cv-04883-GEB-MCA, January 2011.
                 Assess Waddington’s claim for damages resulting from Sabert’s alleged
                 infringement of patented metalized cutlery technology.

                 Rebuttal Expert Report of David Blackburn, International Business Machines
                 Corporation v. BGC Partners, Inc., BGC Brokers US, L.P., BGC Financial L.P.,
                 and BGC USA, L.P., U.S. District Court, Southern District of New York, Civil
                 Action No. 1:10-cv-00128, November 2010. Assess IBM’s claim for damages
                 resulting from BGC’s alleged breach of contract and copyright infringement.

                 Expert Report of David Blackburn, Danforth S. DeSena, DPM and Solstice
                 Corporation v. Beekley Corporation, United States District Court, District of
                 Maine, Civil Action No. 2:09-cv-00352-DBH, December 2009. Assess DeSena’s
                 claim for damages from Beekley’s alleged infringement of patented radiographic
                 scanner technology.

                 Report of David Blackburn on Claimed Monopolistic Impact of Proposed New
                 York State Legislation (Senate Bill Number 3708-D), Letter to Governor David
                 Paterson, December 2009.
                                                                               Updated: March 11, 2020


NERA Economic Consulting                                                                               8
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 44 of 56
                                                                Attachment 1




                 Expert Report of David Blackburn, Ph.D., Carolina Power & Light Co., et al. v.
                 Aspect Software, Inc. and BellSouth Communications Systems, L.L.C., United
                 States District Court, Eastern District of North Carolina, Western Division, Case
                 No. 5:08-cv-00449, October 2009. Assess Aspect’s indemnification obligation
                 relating to a patent settlement entered into by Carolina Power.

                 Expert Report of David Blackburn, Jose Estrada and Rene Byron Brizuela v.
                 Toyota Motor Sales USA, Inc., et al., United States District Court, Central District
                 of California, Case No. CV 08-05992 GAF(AJWx), October 2009. Assess
                 Estrada’s claim for damages resulting from the alleged infringement of Estrada’s
                 musical copyrights.

                 Expert Report of David Blackburn, UMG Recordings, Inc., et al. v. Divx, Inc., et
                 al., United States District Court, Central District of California, Case No. CV 07
                 06835 – AHM(AJWx), August 2009. Rebuttal Expert Report of David
                 Blackburn, September 2009. Assess the extent and source of UMG’s damages
                 resulting from Divx’s alleged infringement of UMG’s copyrighted works.

                 Expert Report of David Blackburn, Ph.D., Dominion Resources, Inc. v. Aspect
                 Software, Inc. and Rockwell Automation, Inc., United States District Court,
                 Eastern District of Virginia, Case No. 3-08-cv-737, June 2009. Assess Aspect’s
                 indemnification obligation relating to a patent settlement entered into by
                 Dominion.

                 Expert Report of David Blackburn, Ph.D., UMG Recordings, Inc., et al. v. Veoh
                 Networks, Inc., et al., United States District Court, Central District of California,
                 Case No. CV 07 5744 – AHM(AJWx), May 2009. Rebuttal Expert Report of
                 David Blackburn, Ph.D., June 2009. Assess the extent and source of UMG’s
                 damages resulting from Veoh’s alleged infringement of UMG’s copyrighted
                 works.

                 Report of David Blackburn on Claimed Monopolistic Impact of Proposed New
                 York State Legislation (Senate Bill Number 4487-B), Letter to Governor David
                 Patterson, November 2008.

                 Expert Report of Steven Schwartz and David Blackburn, Ford Motor Company v.
                 Sudesh Agrawal, Cuyahoga County Court of Common Pleas, Case No. CV-04-
                 536688, January 2008. Assess class claim for damages resulting from Ford’s
                 allegedly unlawful policies relating to excess wear and use.




                                                                                 Updated: March 11, 2020


NERA Economic Consulting                                                                                 9
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 45 of 56
                                                                Attachment 1




Live Testimony

                 Deposition Testimony, Fulfillium, Inc. v ReShape Medical, LLC and ReShape
                 Lifesciences, Inc., United States District Court, Central District of California,
                 Western Division, Case No. 8:18-cv-01265-RGK-PLA, July 2019. Assess
                 damages for ReShape’s alleged patent infringement relating to intragastric
                 balloons.

                 Deposition Testimony, Errant Gene Therapeutics, LLC v. Sloan Kettering
                 Institute for Cancer Research and BlueBird Bio, Inc., Supreme Court of the State
                 of New York, County of New York, Index No. 150856/2017, May 2019. Assess
                 EGT’s claim for damages resulting from claims of fraud and breach of contract
                 relating to gene therapy.

                 Deposition Testimony, Genentech, Inc., Biogen Inc., Hoffmann-La Roche, Inc.,
                 and City of Hope v. Celltrion, Inc., Celltrion HealthCare Co., Ltd., Teva
                 Pharmaceuticals USA, Inc., and Teva Pharmaceuticals GmbH, United States
                 District Court for the District of New Jersey, Case No. 1:18-CV-0f0574,
                 September 2018. Assess issue of irreparable harm and public interest from Teva
                 and Celltrion’s proposed rituximab biosimilar.

                 Trial Testimony, Boehringer Ingelheim Pharmaceuticals Inc., Boehringer
                 Ingelheim International GmbH, Boehringer Ingelheim Corporation, and
                 Boehringer Ingelheim Pharma GmbH & Co. KG v. HEC Pharm Co., Ltd. et al.,
                 U.S. District Court, District of New Jersey, Case No. Civil Action No. 3:15-cv-
                 05982-PGS-TJB, June 2018. Assess the commercial success of patents relating to
                 Tradjenta and Jentadueto, pharmaceutical products sold by Boehringer.

                 Deposition Testimony, Cascades Streaming Technologies, LLC v. Big Ten
                 Network, LLC, U.S. District Court for the Northern District of Illinois, Eastern
                 Division, Case No. 13-cv-01455, December 2017. Assess reasonable royalty
                 damages relating to Big Ten Network’s alleged infringement of a Cascades patent
                 relating to video streaming.

                 Deposition Testimony, Boehringer Ingelheim Pharmaceuticals Inc., Boehringer
                 Ingelheim International GmbH, Boehringer Ingelheim Corporation, and
                 Boehringer Ingelheim Pharma GmbH & Co. KG v. HEC Pharm Co., Ltd. et al.,
                 U.S. District Court, District of New Jersey, Case No. Civil Action No. 3:15-cv-
                 05982-PGS-TJB, December 2017. Assess the commercial success of patents
                 relating to Tradjenta and Jentadueto, pharmaceutical products sold by Boehringer.




                                                                                Updated: March 11, 2020


NERA Economic Consulting                                                                             10
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 46 of 56
                                                                Attachment 1



                 Deposition Testimony, The Chamberlain Group, Inc. v. Techtronic Industries Co.
                 Ltd., et al., U.S. District Court, Northern District of Illinois, Eastern Division,
                 Civil Action No. 1:16-cv-06097, July 2017. Assess liability and damages related
                 to TTI’s Walker Process antitrust counterclaims related to Chamberlain’s patent
                 covering certain functionality of a garage door opener.

                 Trial Testimony, California Berry Cultivars, LLC v. The Regents of the University
                 of California and The Regents of the University of California v. California Berry
                 Cultivars, LLC, Douglas Shaw, and Kirk Larson, U.S. District Court, Northern
                 District of California, Case No. 3:16-cv-02477-VC, June 2017. Testimony in
                 equitable relief hearing.

                 Rebuttal Hearing Testimony, On Behalf of SoundExchange, Inc., 16-CRB-0001-
                 SR/PSSR (2018-2022) Determination of Royalty Rates and Terms for
                 Transmission of Sound Recordings by Satellite Radio and “Preexisting”
                 Subscription Services (SDARS III), Before the United States Copyright Royalty
                 Judges, Library of Congress, Washington, D.C., May 2017. Assess the proper
                 methodology for evaluation of candidate benchmark license agreements related to
                 interactive streaming services.

                 Deposition Testimony, Marjam Supply Company v. Firestone Building Products
                 Company, LLC; Firestone Diversified Products, LLC; and Genflex Roofing
                 Systems, LLC, U.S. District Court, District of New Jersey, Case No. 11-cv-
                 07119(WJM)(MF), April 2017. Assess Marjam’s Robinson-Patman claims
                 against Firestone and associated damages.

                 Deposition Testimony, California Berry Cultivars, LLC v. The Regents of the
                 University of California and The Regents of the University of California v.
                 California Berry Cultivars, LLC, Douglas Shaw, and Kirk Larson, U.S. District
                 Court, Northern District of California, Case No. 3:16-cv-02477-VC, March 2017.
                 Assess UC’s claim for damages resulting from allegations of patent infringement
                 and other claims.

                 Deposition Testimony, 16-CRB-0001-SR/PSSR (2018-2022) Determination of
                 Royalty Rates and Terms for Transmission of Sound Recordings by Satellite
                 Radio and “Preexisting” Subscription Services (SDARS III), Before the United
                 States Copyright Royalty Judges, Library of Congress, Washington, D.C., March
                 2017. Assess the proper methodology for evaluation of candidate benchmark
                 license agreements related to interactive streaming services.

                 Trial Testimony, Supernus Pharmaceuticals, Inc. v. Actavis Inc., and Actavis
                 Laboratories FL, Inc., Actavis Pharma, Inc., Watson Laboratories, Inc., and
                 ANDA, Inc., United States District Court, District of New Jersey, Civil Action No.
                 13-4740 (RMB) (JS) and Civil Action No. 14-1981 (RMS)(JS), December 2015.
                 Assess the commercial success of Oxtellar XR, a pharmaceutical product sold by
                 Supernus.
                                                                               Updated: March 11, 2020


NERA Economic Consulting                                                                           11
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 47 of 56
                                                                Attachment 1




                 Deposition Testimony (Rebuttal), Torrent Pharmaceuticals Limited and Apotex,
                 Inc. and Mylan Pharmaceuticals, Inc., Petitioners v. Novartis AG and Mitsubishi
                 Pharma Corp., Patent Owners, Before the Patent Trial and Appeal Board, Case
                 IPR2014-00784, Case IPR2015-00518, Patent 8,324,283 B2, July 2015. Assess
                 the commercial success of Gilenya, a pharmaceutical product sold by Novartis.

                 Deposition Testimony, Supernus Pharmaceuticals, Inc. v. Actavis Inc., and
                 Actavis Laboratories FL, Inc., Actavis Pharma, Inc., Watson Laboratories, Inc.,
                 and ANDA, Inc., United States District Court, District of New Jersey, Civil Action
                 No. 13-4740 (RMB) (JS) and Civil Action No. 14-1981 (RMS)(JS), July 2015.
                 Assess the commercial success of Oxtellar XR, a pharmaceutical product sold by
                 Supernus.

                 Deposition Testimony, Torrent Pharmaceuticals Limited and Apotex, Inc. and
                 Mylan Pharmaceuticals, Inc., Petitioners v. Novartis AG and Mitsubishi Pharma
                 Corp., Patent Owners, Before the Patent Trial and Appeal Board, Case IPR2014-
                 00784, Case IPR2015-00518, Patent 8,324,283 B2, June 2015. Assess the
                 commercial success of Gilenya, a pharmaceutical product sold by Novartis.

                 Rebuttal Hearing Testimony, On Behalf of SoundExchange, Inc., 14-CRB-0001-
                 WR (2016-2020) Determination of Royalty Rates for Digital Performance in
                 Sound Recordings and Ephemeral Recordings (Web IV), Before the United States
                 Copyright Royalty Judges, Library of Congress, Washington, D.C., May 2015.
                 Assess webcasting and relationship to other music distribution channels.

                 Direct Hearing Testimony, On Behalf of SoundExchange, Inc., 14-CRB-0001-WR
                 (2016-2020) Determination of Royalty Rates for Digital Performance in Sound
                 Recordings and Ephemeral Recordings (Web IV), Before the United States
                 Copyright Royalty Judges, Library of Congress, Washington, D.C., May 2015.
                 Assess webcasting and relationship to other music distribution channels.

                 Deposition Testimony, 14-CRB-0001-WR (2016-2020) Determination of Royalty
                 Rates for Digital Performance in Sound Recordings and Ephemeral Recordings
                 (Web IV), Before the United States Copyright Royalty Judges, Library of
                 Congress, Washington, D.C., April 2015. Assess webcasting and relationship to
                 other music distribution channels.

                 Deposition Testimony, Endo Pharmaceuticals Inc. and Grünenthal GmbH v.
                 Actavis Inc., Actavis South Atlantic LLC, and Watson Pharmaceuticals, Inc.,
                 United States District Court for the Southern District of New York, C.A. No. 13-
                 cv-436-TPG, February 2015. Assess the commercial success of Opana ER, a
                 long-acting opioid sold by Endo.




                                                                             Updated: March 11, 2020


NERA Economic Consulting                                                                         12
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 48 of 56
                                                                Attachment 1



                 Deposition Testimony, Carrier Corporation v. Goodman Global, Inc., Goodman
                 Manufacturing Company, L.P., Goodman Global Holdings, Inc., Goodman
                 Distribution, Inc., and Goodman Sales Company, United States District Court,
                 District of Delaware, C.A. No. 12-930 (SLR), April 2014. Assess commercial
                 success of Carrier’s Infinity HVAC system and related patents.

                 Deposition Testimony, Energy Intelligence Group, Inc. and Energy Intelligence
                 Group (UK) Limited v. Canal Barge Company, Inc., United States District Court,
                 Eastern District of Louisiana, Civil Action No.: 12-cv-02107-JCZ-DEK,
                 December 2013 and July 2013. Assess EIG’s claim for damages resulting from
                 Canal Barge’s alleged copyright infringement.

                 Trial Testimony, Warner Chilcott Company, LLC v. Watson Laboratories, Inc.
                 and Warner Chilcott Company, LLC v. Lupin Ltd. and Lupin Pharmaceuticals,
                 Inc., United States District Court, District of New Jersey, 12-cv-2928-JAP-TJB
                 and 11-cv-5048-JAP-TJB, October 2013. Assess commercial success of Lo
                 Loestrin Fe and related patents.

                 Deposition Testimony, Machine Maintenance Inc., d/b/a Luby Equipment
                 Services, Inc. v. Generac Power Systems, Inc., United States District Court,
                 Eastern District of Missouri, Eastern Division, Case No: 4:12-cv-793-JCH,
                 September 2013. Assess the reasonableness of Generac’s determination of the
                 market opportunities available to Luby.

                 Deposition Testimony, Warner Chilcott Company, LLC v. Watson Laboratories,
                 Inc. and Warner Chilcott Company, LLC v. Lupin Ltd. and Lupin
                 Pharmaceuticals, Inc., United States District Court, District of New Jersey, 12-
                 cv-2928-JAP-TJB, August 2013. Assess commercial success of Lo Loestrin Fe
                 and related patents.

                 Deposition Testimony, Ferring B.V. v. Watson Laboratories, Inc. - Florida,
                 United States District Court, District of Nevada, Case Nos.: 3:11-cv-00481-RCJ-
                 VPC, 2:12-cv-01935-RCJ-VPC, and 3:11-cv-00853-RCJ-VPC, August 2013.
                 Assess commercial success of Lysteda and related patents.

                 Deposition Testimony, International Business Machines Corporation v. BGC
                 Partners, Inc., BGC Brokers US, L.P., BGC Financial L.P., and BGC USA, L.P.,
                 U.S. District Court, Southern District of New York, Civil Action No. 1:10-cv-
                 00128, December 2010. Assess IBM’s claim for damages resulting from BGC’s
                 alleged breach of contract and copyright infringement.

                 Deposition Testimony, Danforth S. DeSena, DPM and Solstice Corporation v.
                 Beekley Corporation, United States District Court, District of Maine, Civil Action
                 No. 2:09-cv-00352-DBH, February 2010. Assess DeSena’s claim for damages
                 from Beekley’s alleged infringement of patented radiographic scanner
                 technology.
                                                                              Updated: March 11, 2020


NERA Economic Consulting                                                                          13
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 49 of 56
                                                                Attachment 1




                 Deposition Testimony, Carolina Power & Light Co., et al. v. Aspect Software,
                 Inc. and BellSouth Communications Systems, L.L.C., United States District Court,
                 Eastern District of North Carolina, Western Division, Case No. 5:08-cv-00449,
                 December 2009. Assess Aspect’s indemnification obligation relating to a patent
                 settlement entered into by Carolina Power.

                 Deposition Testimony, UMG Recordings, Inc., et al. v. Veoh Networks, Inc., et
                 al., United States District Court, Central District of California, Case No. CV 07
                 5744 – AHM(AJWx), July 2009. Assess the extent and source of UMG’s
                 damages resulting from Veoh’s alleged infringement of UMG’s copyrighted
                 works.



Papers and Publications
                 “Impacts of Digital Video Piracy on the U.S. Economy” (w J. Eisenach and D.
                 Harrison), Global Innovation Policy Center Paper, June 2019.

                 “The Impact of Online Video Distribution on the Global Market for Digital
                 Content” (w. J. Eisenach and B. Soria), NERA White Paper, March 2019.

                 “Calculating Damages in Patent Infringement” (w/ A. Cox and C. Meyer),
                 Corporate Disputes, July-September 2016.

                  “25 Percent, 50 Percent ... What’s In A Number?” (w/ C. Meyer), IPLaw360,
                 June 23, 2011.

                 “The 25 Percent Rule in Patent Damages: Dead and Now Buried” (w/ S.
                 Tzenova), NERA Working Paper, June 10, 2011.

                  “Intellectual Property Valuation Techniques and Issues for the 21st Century,” (w/
                 B. Ray), in Intellectual Property Strategies for the 21st Century Corporation,
                 John Wiley and Sons, Inc., 2011.

                 “Secondary Currency in Circulation: An Empirical Analysis,” (w/ M. Colacelli),
                 Journal of Monetary Economics, Volume 56, Issue 3, April 2009, pp. 295-308.

                  “Does the Supreme Court’s Decision in Quanta Affect Firms’ Incentives to
                 Innovate?” (w/ B. Ray and L. Wu), NERA Working Paper, March 2009.

                 “Words Matter: Economics & A Literal Reading of Mars, American Seating, and
                 Monsanto-Ralph -- Potholes Along the Road to Economic Rationality?” (w/ P.
                 Beutel), NERA Working Paper, March 10, 2009.

                                                                               Updated: March 11, 2020


NERA Economic Consulting                                                                             14
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 50 of 56
                                                                Attachment 1



                 “Reasonable Royalties After eBay” (w/ C. Meyer), IPLaw360, September 24,
                 2007.

                 “Where's the Economics Behind Lucent v. Gateway et al.?” (w/ M. Lopez),
                 NERA Working Paper, March 23, 2007, and Intellectual Property Today, April
                 10, 2007.

                 “On-line Piracy and Recorded Music Sales,” Harvard University, 2005 (Working
                 Paper).

                 “Developing Superstars: The Effects of File Sharing on the Investment in New
                 Talent,” Harvard University, 2005 (Working Paper).

                 “Network Externalities and Copyright Enforcement,” Estudios de Economia, June
                 2002, v. 29, iss. 1, pp. 71-88.

                 Dissertation: “Essays on the Economics of Copying and the Recorded Music
                 Industry,” Harvard University, 2005.



Public Presentations
                 What’s a Reasonable Opinion for a Reasonable Royalty?, NERA Insights
                 Webinar, February 2020.

                 Oh, the Prices You’ll Charge! Intra-Molecule Competition and Drug Prices,
                 Antitrust Seminar, NERA Economic Research, La Jolla, California, July 2019.

                 The Economics of Biosimilar Drugs: New Considerations for Market Access,
                 Sustainable Pricing and Reimbursement Policies, ACI Summit on Biosimilars,
                 June 2019.

                 Antitrust Enforcement for Pay-For-Delay Settlements: U.S. and E.U. Perspective,
                 The Knowledge Group Webinar, October 2016.

                 Everything is Opposite on Opposite Day: High Prices Happen to Good People,
                 Antitrust Seminar, NERA Economic Research, Park City, Utah, July 2016.

                 Red Flags in Patent Settlement Agreements, in Patent Settlement Agreements:
                 Impacts on Antitrust Enforcement - A 2016 Outlook, The Knowledge Group
                 Webinar, May 2016.

                 What Constitutes a Reverse Payment? The EU and the US, in European Antitrust
                 Enforcement for Pay-for-Delay Settlements, The Knowledge Group Webinar,
                 September 2015.
                                                                            Updated: March 11, 2020


NERA Economic Consulting                                                                        15
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 51 of 56
                                                                Attachment 1




                 Economics Fundamentals: Market Definition, ABA Section of Antitrust Law,
                 Economics Committee Brown Bag Series, Washington, DC, January 2015.

                 Let’s All Do the Product Hop: Understanding the Pharma Industry and Product
                 Hopping, Antitrust Seminar, National Economic Research Associates, Santa Fe,
                 New Mexico, July 2014.

                 Apportionment When There are Several Blocking Patents, Panelist, Litigating
                 Patent Damages: Strategic issues for proving and refuting damages claims, San
                 Francisco, CA, May 2014.

                 Cutting-Edge Issues in Damages Calculation, Panelist, Patent Infringement
                 Litigation Summit, San Francisco, CA, December 2013.

                 AT and IP Face the Music, Antitrust Seminar, National Economic Research
                 Associates, Santa Fe, New Mexico, July 2013.

                 Standard Essential Patents (SEPS) and Your Enforcement Strategy, Moderator,
                 The IP Strategy Summit: Enforcement, Washington, DC, May 2013.

                 How to Prove Damages in Patent, Trademark and Copyright Cases LIVE
                 Webcast, “How Do Copyright and Trademark Damages Differ from Patent
                 Damages?,” The Knowledge Congress Webcast Series, April 2013.

                 Current Trends in Patent Damages: Apportionment Among Multiple Patents and
                 in Multi-Component Systems, Hogan Lovells, New York, NY, October 2012.

                 Antitrust Issues in the Strategic Acquisition and Use of Patents, Third Annual
                 Chicago Forum on International Antitrust Issues, Northwestern University,
                 Chicago, IL, June 2012.

                 Litigating Patent Cases in Different Industries: Night and Day or Shades of
                 Gray?, New York, NY, April 2012.

                 Behavioral Economics in Antitrust: Puzzling Behavior, Antitrust Seminar,
                 National Economic Research Associates, Santa Fe, New Mexico, July 2011.

                 An Economic View of the Entire Market Value Rule, Fordham Intellectual
                 Property Law Institute, 19th Annual Conference on Intellectual Property Law &
                 Policy, April 2011.

                 Reasonable Royalty Damages: The Entire Market Value Rule and Apportionment,
                 New York, NY, November 2009.



                                                                              Updated: March 11, 2020


NERA Economic Consulting                                                                          16
      Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 52 of 56
                                                                Attachment 1



                 Law Seminars International TeleBriefing, Trends in Federal Circuit Patent
                 Damages Decisions, September 2009.

                 International Industrial Organization Conference, Northeastern University, April
                 2006.

                 International Industrial Organization Conference, Georgia Tech University, April
                 2005.

                 Economics Department Seminar, Northeastern University, March 2005.

                 Economics Department Seminar, Wesleyan University, March 2005.

                 Federal Trade Commission, March 2005.

                 University of Texas-Dallas, Economics Department Seminar, February 2005.

                 U.S. Department of Justice, February 2005.

                 Wellesley College, Economics Department Seminar, February 2005.

                 University of Southern California, Economics Department Seminar, February
                 2005.

                 Harvard University, Industrial Organization Seminar, November 2004.

                 International Industrial Organization Conference, Northwestern University, April
                 2004.

Fellowships and Awards
                 Certificate for Excellence in Teaching, Harvard University, 2002-2005

                 Charles H. Smith Fellowship in Economics, Harvard University

Referee
                 American Economic Review, Economic Journal, Review of Network Economics




                                                                             Updated: March 11, 2020


NERA Economic Consulting                                                                         17
                                                             Attachment
Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 53 of 56      2


         Materials Considered in Connection with the
           Declaration of David Blackburn, Ph.D.

                       Bates Stamped Materials
               Start                             End
            CGI000043139                     CGI000043166
            CGI000045306                     CGI000045306
       ILMNBGI_NDCAL0013381             ILMNBGI_NDCAL0013381
       ILMNBGI_NDCAL0013382             ILMNBGI_NDCAL0013382
          ILMNBGI0023501                   ILMNBGI0023502
          ILMNBGI0026108                   ILMNBGI0026207
          ILMNBGI0027157                   ILMNBGI0027167
          ILMNBGI0027192                   ILMNBGI0027195
          ILMNBGI0027196                   ILMNBGI0027203
          ILMNBGI0027204                   ILMNBGI0027215
          ILMNBGI0027231                   ILMNBGI0027237
          ILMNBGI0027251                   ILMNBGI0027258
          ILMNBGI0027259                   ILMNBGI0027265
          ILMNBGI0027272                   ILMNBGI0027294
          ILMNBGI0027474                   ILMNBGI0027477
          ILMNBGI0027478                   ILMNBGI0027482
          ILMNBGI0029325                   ILMNBGI0029326
          ILMNBGI0032431                   ILMNBGI0032614
          ILMNBGI0035907                   ILMNBGI0035907
          ILMNBGI0038038                   ILMNBGI0038038
          ILMNBGI0039542                   ILMNBGI0039542
          ILMNBGI0039544                   ILMNBGI0039544
          ILMNBGI0042212                   ILMNBGI0042221
          ILMNBGI0045245                   ILMNBGI0045249
          ILMNBGI0046453                   ILMNBGI0046480
          ILMNBGI0046964                   ILMNBGI0046964
          ILMNBGI0047729                   ILMNBGI0047742
          ILMNBGI0047960                   ILMNBGI0047972
          ILMNBGI0048348                   ILMNBGI0048348
          ILMNBGI0049107                   ILMNBGI0049127
          ILMNBGI0049791                   ILMNBGI0049803
          ILMNBGI0049882                   ILMNBGI0049882
          ILMNBGI0050319                   ILMNBGI0050323
          ILMNBGI0051028                   ILMNBGI0051203
          ILMNBGI0052228                   ILMNBGI0052233
          ILMNBGI0052668                   ILMNBGI0052668
          ILMNBGI0053690                   ILMNBGI0053844
          ILMNBGI0056982                   ILMNBGI0056987
          ILMNBGI0057595                   ILMNBGI0057598
          ILMNBGI0057651                   ILMNBGI0057661
          ILMNBGI0093798                   ILMNBGI0093798
          ILMNBGI0159354                   ILMNBGI0159354
          ILMNBGI0159483                   ILMNBGI0159483
          ILMNBGI0166994                   ILMNBGI0166994
                                                           Attachment
Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 54 of 56    2

          ILMNBGI0186749               ILMNBGI0186767
          ILMNBGI0186768               ILMNBGI0186813
          ILMNBGI0186814               ILMNBGI0186832
          ILMNBGI0187835               ILMNBGI0187841
          ILMNBGI1001548               ILMNBGI1001548
          ILMNBGI1011151               ILMNBGI1011160
          ILMNBGI1038519               ILMNBGI1038579
          ILMNBGI1045078               ILMNBGI1045081
          ILMNBGI1046444               ILMNBGI1046452
          ILMNBGI1046453               ILMNBGI1046453
          ILMNBGI1052089               ILMNBGI1052094
          ILMNBGI1059189               ILMNBGI1059189
          ILMNBGI1066555               ILMNBGI1066711
          ILMNBGI1066976               ILMNBGI1066982
          ILMNBGI1070269               ILMNBGI1070328
          ILMNBGI1072223               ILMNBGI1072230
          ILMNBGI1083993               ILMNBGI1083993
          ILMNBGI1084050               ILMNBGI1084066
          ILMNBGI1084080               ILMNBGI1084083
          ILMNBGI1084117               ILMNBGI1084120
          ILMNBGI1084223               ILMNBGI1084231
          ILMNBGI1084647               ILMNBGI1084647
          ILMNBGI1084680               ILMNBGI1084687
          ILMNBGI1084725               ILMNBGI1084730
          ILMNBGI1084771               ILMNBGI1084785
          ILMNBGI1085299               ILMNBGI1085329
          ILMNBGI1085330               ILMNBGI1085357
          ILMNBGI1085473               ILMNBGI1085473
          ILMNBGI1085474               ILMNBGI1085474
          ILMNBGI1085475               ILMNBGI1085488
          ILMNBGI1085489               ILMNBGI1085494
          ILMNBGI1085512               ILMNBGI1085519
          ILMNBGI1085686               ILMNBGI1085749
          ILMNBGI1085750               ILMNBGI1085862
          ILMNBGI1085863               ILMNBGI1085974
          ILMNBGI1085975               ILMNBGI1086087
          ILMNBGI1087138               ILMNBGI1087234
          ILMNBGI1087235               ILMNBGI1087342
          ILMNBGI1087343               ILMNBGI1087425
          ILMNBGI1087534               ILMNBGI1087658
          ILMNBGI1087740               ILMNBGI1087747
          ILMNBGI1088024               ILMNBGI1088131
          ILMNBGI1090622               ILMNBGI1090622
          ILMNBGI1091086               ILMNBGI1091098
          ILMNBGI1091312               ILMNBGI1091312
          ILMNBGI1091454               ILMNBGI1091467
          ILMNBGI1095401               ILMNBGI1095402
          ILMNBGI1098747               ILMNBGI1098747
          ILMNBGI1098748               ILMNBGI1098748
          ILMNBGI1098749               ILMNBGI1098749
       Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 Page 55 of 56
                                                                                             Attachment 2

                       ILMNBGI1098750                              ILMNBGI1098750
                       ILMNBGI1098751                              ILMNBGI1098751
                       ILMNBGI1098752                              ILMNBGI1098752
                       ILMNBGI1098753                              ILMNBGI1098753
                       ILMNBGI1098754                              ILMNBGI1098754
                       ILMNBGI1098929                              ILMNBGI1098933

                                           Case Legal Documents
1. Complaint for Patent Infringement, Jury Trial Demanded, Illumina, Inc., Illumina Cambridge LTD.,
  v. BGI Genomics Co., LTD., BGI Americas Corp., MGI Tech Co., LTD., and Complete Genomics Inc.,
  United States District Court for the Northern District of California, Case No. 20-cv-1465, February 27, 2020
2. Complaint In the Matter of Illumina, Inc. and Pacific Biosciences of California, Inc., Docket No. 9387,
  United States of America before the Federal Trade Commission, December 17, 2019
3. Declaration of Mark Van Oene in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s Motion
  for Preliminary Injunction, United States District Court for the Northern District of California,
  Case No. 3:19-CV-03770-WHO, February 19, 2020
4. Declaration of Mark Van Oene in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s Motion
  for Preliminary Injunction, United States District Court for the Northern District,
   Case No. 3:20-CV-01465, February 27, 2020, and accompanying exhibits
5. First Amended Complaint for Patent Infringement, Illumina, Inc. and Illumina Cambridge LTD., v. BGI
   Genomics Co., LTD., BGl Americas Corp., MGI Tech Co., LTD., and Complete Genomics Inc., U.S. District
   Court for the Northern District of California, Case No. 3:19-CV-03770-WHO, September 18, 2019
6. Notice of Motion and Memorandum in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s
   Motion for Preliminary Injunction, Illumina, Inc., and Illumina Cambridge LTD., v. BGI Genomics Co.,
   LTD., BGl Americas Corp., MGI Tech Co., LTD., and Complete Genomics, U.S. District Court for the
   Northern District of California, Case No. 20-cv-01465, February 27, 2020
7. Notice of Motion and Memorandum in Support of Plaintiffs Illumina, Inc. and Illumina Cambridge LTD.’s
   Motion for Preliminary Injunction, Illumina, Inc., and Illumina Cambridge LTD., v. BGI Genomics Co.,
   LTD., BGl Americas Corp., MGI Tech Co., LTD., and Complete Genomics, United States District Court
   for the Northern District of California, Case No. 3:19-cv-03770-WHO, February 19, 2020
8. 207 F. Supp. 3d 1081, Illumina, Inc. v. Qiagen, N.V., No. C 16-0788 WHA, 2016

                                                 Depositions
1. Deposition of Mark Van Oene, April 9, 2020

                                      Independently Acquired Materials
1. “About Us,” Complete Genomics, available at https://www.completegenomics.com/
2. “Illumina Sequencing Platforms,” Illumina, available at
  https://www.illumina.com/systems/sequencing-platforms.html
3. “Introduction,” BGI, available at https://en.genomics.cn/en-about.html
4. “Introduction to NGS, Learn how the technology works and what it can do for you,” Illumina,
   available at https://www.illumina.com/science/technology/next-generation-sequencing.html
5. “MGI Announces Commercial Launch of its CoolMPS™ Chemistry-based DNBSEQ™ Sequencers in the
   United States,” PR Newswire, February 21, 2020, available at https://www.prnewswire.com/news-releases
   /mgi-announces-commercial-launch-of-its-coolmps-chemistry-based-dnbseq-sequencers-in-the-united
   -states-301009250.html
6. “MGI Introduction,” MGI, available at https://en.mgitech.cn/about/
7. “Qiagen to reorganize around 15-year NGS partnership with Illumina as CEO quits,” FierceBiotech,
           Case 3:19-cv-03770-WHO Document 239-3 Filed 09/02/20 PageAttachment
                                                                    56 of 56   2

      October 8, 2019, available at https://www.fiercebiotech.com/medtech/illumina-qiagen-ink-15-year-companion
      -diagnostic-partnership-starting-cancer
 8.   R. R. Gullapalli et al., “Clinical Integration of Next Generation Sequencing Technology,” Clinics in laboratory
      medicine, Vol. 32, Issue 4 (December 2012)
 9.   “Sequencing Reagents,” MGI, available at https://en.mgitech.cn/products/reagents/2/
10.   “Structure,” BGI, available at https://en.genomics.cn/en-organ.html
11.   “Thermo Fisher Scientific and Illumina Sign Agreement to Provide Research Market Broader Access to Ion
      AmpliSeq Technology,” Illumina, January 8, 2018, available at https://emea.illumina.com/company/
      news-center/press-releases/2018/2325616.html?langsel=/gb/
